Exhibit 10.1
ASSET PURCHASE AGREEMENT
Among
PREMIER EXHIBITIONS, INC.
WORLDWIDE LICENSING & MERCHANDISING, INC.,
and
G MICHAEL HARRIS
Dated October 17, 2011

 

 



--------------------------------------------------------------------------------



 



ASSET PURCHASE AGREEMENT
THIS ASSET PURCHASE AGREEMENT (this “Agreement”), dated October 17, 2011, is by
and among PREMIER EXHIBITIONS, INC. a Florida corporation (“BUYER”); WORLDWIDE
LICENSING & MERCHANDISING, INC., a Florida corporation (“SELLER”); and G.
MICHAEL HARRIS (“SHAREHOLDER”).
RECITALS:
WHEREAS, SELLER owns and operates, as one of its businesses, a 20,000 square
foot attraction in Orlando, Florida located at 7316, 7324 & 7324-A International
Drive, Orlando, Florida 32819 called “Titanic — The Experience,” which features
recreations of the Titanic and showcases historical items related to the Titanic
(the “Orlando Exhibit”).
WHEREAS, SELLER desires to sell, transfer and assign to BUYER, and BUYER desires
to purchase and assume from SELLER, pursuant to and in accordance with the terms
and conditions of this Agreement, substantially all of the assets, and certain
liabilities of SELLER in connection solely with the Orlando Exhibit.
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for good ad valuable consideration, the parties hereto,
intending to be legally bound, hereby agree as follows:
1. Definitions. Each of the following terms will have the meaning set forth
below:
“Affiliate” with respect to any person, means any other person that, directly or
indirectly, is controlled by, controls, or is under common control with that
person. “Control”, with respect to any person, means the power, directly or
indirectly, to direct the management and policies of that person.
“Best Knowledge” means the constructive knowledge of the SHAREHOLDER after an
inquiry that is reasonably appropriate for the matter in question.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
together with the rules and regulations thereunder.
“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended, together with the rules and regulations thereunder.
“Orlando Exhibit” is defined in the Recitals.
“GAAP” means generally accepted accounting principles in the United States.
“Including” means “including but not limited to”, and “includes” means
“includes, without limitation”.

 

2



--------------------------------------------------------------------------------



 



“Knowledge” means the actual of knowledge of the of the SHAREHOLDER.
“Permitted Encumbrance” means a charge, equity, security interest, lien, pledge,
mortgage, restriction, option, or claim set forth on Schedule 5(j).
“Person” means any individual, corporation, limited liability company,
partnership, business trust, unincorporated organization, or other entity.
“Schedules” mean the information and disclosure schedules attached to this
Agreement.
“Tax” or “Taxes” means any federal, state, local, or foreign tax, including any
net income, alternative or add-on minimum tax, gross income, gross receipts,
sales, use, ad valorem, value added, transfer, recordation, realty transfer,
franchise, net worth, doing business, profits, license, withholding on amounts
paid to or by SELLER with respect to the Orlando Exhibit, payroll, social
security, employment, unemployment, excise, severance, stamp, capital stock,
occupation, property, environmental or windfall profits tax, premium, custom,
duty, or other tax, governmental fee, or other like assessment or charge,
together with any interest, penalty, addition to tax, or additional amount.
“Taxing Authority” means any governmental authority responsible for the
administration of any Tax.
“Tax Return” means reports, information statements, forms, amended returns,
claims for refund, and other documentation (including any additional or
supporting material and estimated Tax or information returns and reports) filed
or maintained, or required to be filed or maintained, in connection with the
calculation, determination, assessment, or collection of any Tax and includes
any amended returns required as a result of examination adjustments made by a
Taxing Authority.
Other capitalized terms shall have the meanings ascribed to them in this
Agreement.
2. Sale and Purchase of Acquired Assets
(a) Acquired Assets. At the Effective Time, SELLER will sell, and BUYER will
purchase, the following assets and rights of SELLER in and to the Orlando
Exhibit (the “Acquired Assets”):
i Exhibition Property. All tangible property located at the Orlando Exhibit
owned by SELLER, including exhibitry, equipment, furniture and all other similar
personal property used in the operation of the Orlando Exhibit, as specifically
listed on Schedule 2(a)(i), but excluding the Loaned Artifacts (as defined
below) which the parties acknowledge and agree are not owned by SELLER.
ii Intellectual Property. All Intellectual Property (as defined below) used by
SELLER in connection with the Orlando Exhibit, including without limitation all
images, marketing, written materials and video assets.

 

3



--------------------------------------------------------------------------------



 



iii Other Assets. Prepaid expenses, the security deposit under the Lease (as
defined below), and all other rights of SELLER in and to the Orlando Exhibit,
including those listed on Schedule 2(a)(i), but excluding Retained Assets (as
defined below).
SELLER will transfer ownership and possession of the Acquired Assets to BUYER at
the Effective Time, free and clear of any Encumbrance, other than Permitted
Encumbrances.
(b) Retained Assets. The following items shall not be part of the Acquired
Assets or sold to BUYER but shall be retained by SELLER (collectively, the
“Retained Assets”): (A) any asset of SELLER not used by SELLER in the operation
of the Orlando Exhibit (B); all cash, cash equivalents, marketable securities,
and cash deposits (other than the security deposit for the Lease) of SELLER on
hand at the Effective Time, including cash receipts generated up and until the
Effective Time, credit card receivables generated prior to the Effective Time,
accounts receivable accrued prior to the Effective Time, un-deposited checks
from customers, notes receivable owed to SELLER, refunds due SELER arising out
of the Orlando Exhibit prior to the Effective Time; (C) all insurance policies
of SELLER, SHAREHOLDER and rights thereunder relating to the Orlando Exhibit;
(D) the personal property of SHAREHOLDER (and Sebastian Harris and D. Michael
Harris), presently located in the Orlando Exhibit’s “Dive Room & Movie Room” as
more specifically described on Schedule 2(b); and (E) all rights under leases
for equipment and machinery used at the Orlando Exhibit and (F) all other items
listed on Schedule 2(b).
3. Liabilities; Retained Liabilities
(a) Assumed Liabilities. At the Effective Time, SELLER will assign, and BUYER
(or an Affiliate of BUYER) will assume, pay, discharge or perform when due the
following liabilities and obligations of SELLER (the “Assumed Liabilities”):
i Obligations under the Real Property Lease. All obligations of SELLER under
that certain lease agreement for real property with George F. Eyde Orlando, LLC,
a Michigan limited liability company, and Louis J. Eyde Orlando, LLC, a Michigan
limited liability company (collectively, the “Landlord”) for the premises
located at 7316, 7324, and 7324-A International Drive, Orlando, Florida 32819
(the “Lease”), including (A) all obligations to be performed by SELLER after the
Effective Time under the Lease and (B) the obligation to pay certain arrearages
of rent and other amounts which accrued under the Lease prior to Effective Time,
but only to the extent specifically set forth in that certain Assignment of and
Second Amendment to the Lease, attached hereto as Exhibit A, which BUYER and
SELLER shall execute at the Effective Time, and Landlord shall execute on or
before the Effective Time.
ii Obligations for Loaned Artifacts. All obligations of SELLER under agreements
and licenses for artifacts and similar items that are on display or in the
Orlando Exhibit, or held by SELLER for use in the Orlando Exhibit, as
specifically set forth on Schedule 3(a)(ii)(collectively, the “Loaned
Artifacts”)

 

4



--------------------------------------------------------------------------------



 



BUYER acknowledges and agrees that the owners of the Loan Artifacts have the
right to demand return of the Loaned Artifacts at their discretion, and BUYER
shall be required to return them upon demand by such owners at any time after
the Effective Date.
iii Obligations under other Contracts and Agreements. All obligations of SELLER
under contracts, agreements and commitments related to the Orlando Exhibit that
are not terminable at will by SELLER as specifically set forth on Schedule
3(a)(iii) (collectively, the “Assumed Contracts”), except to the extent that any
Assumed Contract requires the consent of the other party thereto to be
transferred to BUYER, in which case BUYER shall not be required to assume such
Assumed Contract unless the parties can obtain such consent to an assignment
within a reasonable period of time after the Effective Date, and the SELLER’s
obligations under such Assumed Contract shall be included in the Retained
Liabilities.
(b) Retained Liabilities. Other than the Assumed Liabilities specifically
identified in Section 2(b)(a), BUYER will not assume any obligations or
liabilities of SELLER (“Retained Liabilities”), including the following:
i Contractual Obligations and Liabilities Prior to Effective Time. Unless
specifically agreed otherwise herein, all obligations and liabilities of SELLER,
whether under any Assumed Contracts, or other contracts, agreements,
liabilities, or otherwise, that were required to be performed prior to the
Effective Time or that are attributable to events or conditions occurring prior
to the Effective Time.
ii Taxes. Obligations of SELLER with respect to Taxes except as expressly
provided in Section 9.
iii Employer Liabilities. Except as provided in Section 11, any obligation or
liability of SELLER as an employer, including any obligations or liabilities
incurred in connection with the separation of employees.
iv Obligations for Violation of Law. Obligations resulting from a violation by
SELLER of applicable laws, whether state or federal.
v Contingent Liabilities. Contingent liabilities, whether known or unknown that
accrued prior to the Effective Time.
4. Purchase Price.
(a) Consideration; Payments. In consideration for the Acquired Assets, BUYER
will pay to SELLER a total purchase price in the aggregate amount of One Million
Five Hundred Twenty Thousand Dollars ($1,520,000) (the “Purchase Price”),
payable as follows: (i) Seven Hundred Twenty Thousand ($720,000) will be payable
in installments directly to the Landlord for arrearages of Seller under the
Lease in the manner set forth in the Assignment of and Second Amendment;
(ii) One Hundred Thousand Dollars ($100,000) will be

 

5



--------------------------------------------------------------------------------



 



paid in cash at the Effective Time by wire transfer to an account designated by
SELLER, and (iii) the balance shall be payable in seven (7) consecutive
installments of One Hundred Thousand Dollars ($100,000) each in accordance with
the following payment schedule, time being of the essence (the “Payment
Obligation”):

          Date of Payment   Amount of Payment  
Effective Time
  $ 100,000  
January 1, 2012
  $ 100,000  
April 1, 2012
  $ 100,000  
October 1, 2012
  $ 100,000  
January 1, 2013
  $ 100,000  
April 1, 2013
  $ 100,000  
July 1, 2013
  $ 100,000  
October 1, 2013
  $ 100,000  

(b) Security. To secure the Payment Obligation, BUYER hereby grants SELLER a
purchase money UCC-1 security interest pursuant to the Uniform Commercial Code
in effect for Florida (the “UCC”), including Florida Statutes Chapter 679, in
certain of the Acquired Assets specifically set forth on Exhibit B. At the
Effective Time, if requested by SELLER, BUYER shall execute a standard Florida
form UCC-1 in favor of SELLER for recording in the public records.
(c) Accelerated Payments. The parties acknowledge and agree that if in any six
month period, commencing on the Effective Time and measured in 6 month
increments thereafter until the Payment Obligation is paid in full, total paid
attendance of the Orlando Exhibit exceeds 50,000 tickets sold, BUYER will make
an accelerated payment of $50,000 on the Payment Obligation within 30 calendar
days of the end of such applicable six month period and such accelerated payment
shall be deducted from the last installment then remaining due under the Payment
obligation in reverse order. BUYER shall send SELLER periodic summary reports of
attendance and tickets sold no less frequently than bi-annually (at the end of
each such applicable six month period under this Section). For purposes of
clarification, total payments comprising the Purchase Price, including any
accelerated payments pursuant to this Section 4, shall not exceed $800,000.
(d) Payments Due. All installments under the Payment Obligation shall become
immediately due and payable upon any of the following events: (i) an acquisition
by any Person or group of Persons of the voting capital stock, membership
interests or similar equity interests of BUYER, in a transaction or series of
transactions, if immediately thereafter such acquiring Person or group has, or
would have, beneficial ownership of more than 50% of

 

6



--------------------------------------------------------------------------------



 



the combined voting power of BUYER’s then outstanding voting capital stock,
membership interests or other equity interests, including any such acquisition
by way of stock purchase, merger, consolidation or reorganization; (ii) a change
in the majority of the Board of Directors of Premier Exhibitions, Inc., provided
that the new directors who are nominated for election by a majority of the Board
of Directors of Premier Exhibitions, Inc. serving as of the Effective Date of
this Agreement shall not be considered in the number of directors that have
“changed” since the Effective Date of this Agreement; (iii) the filing by BUYER
of a voluntary petition in bankruptcy or for arrangement, reorganization or
other relief under any chapter of the Federal Bankruptcy Act or any similar law,
state or federal, now or hereafter in effect; (iv) if all or a substantial part
of BUYER’S assets are attached, seized, subjected to a writ or distress warrant,
or are levied upon, unless such attachment, seizure, writ, warrant or levy is
vacated within sixty (60) days; (v) if BUYER shall make an assignment for the
benefit of creditors or shall admit in writing its inability to pay its debts
generally as they become due or shall consent to the appointment of a receiver
or trustee or liquidator of all or the major part of its property; or (vi) if
any order is entered appointing a receiver, trustee or liquidator of BUYER or
all or a major part of BUYER’S assets or properties is not vacated within thirty
(30) days following the entry thereof.
5. Representations and Warranties by SELLER. SELLER represents and warrants to
BUYER as follows:
(a) Organization; Power. SELLER is a corporation duly organized under the laws
of the State of Florida and has all requisite power and authority to own or
lease its assets and to conduct its business as it is presently conducted. The
Articles of Incorporation and Bylaws are the current organizational documents of
SELLER and remain in full force and effect at the date of this Agreement. SELLER
is not required to qualify to do business as a foreign entity in any
jurisdiction outside the State of Florida, except in those jurisdictions where
SELLER’s failure to so qualify would not have a material adverse effect on
SELLER’s business. SELLER is in good standing in the State of Florida. The
directors and officers of SELLER are listed on Schedule 5(a). The SHAREHOLDER
owns, and at the Effective Time will own, all of the outstanding capital stock
of SELLER.
(b) Authorization. This Agreement has been duly executed and delivered by SELLER
and SHAREHOLDER and all proceedings necessary to authorize the execution,
delivery, and performance of this Agreement by SELLER have been duly taken. This
Agreement is the legal, valid, and binding obligation of SELLER and SHAREHOLDER
enforceable in accordance with its terms, except to the extent that
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, arrangement, moratorium, or other laws relating to or affecting
creditors’ rights generally and except that the availability of the equitable
remedy of specific performance or injunctive relief is subject to the discretion
of the court before which any proceedings may be brought.
(c) No Conflicts. Neither the execution and delivery of this Agreement, nor the
performance by SELLER or SHAREHOLDER of any of their obligations under this
Agreement, will (i) violate, conflict with, or constitute a default (or an event
that, with notice or lapse of time or both, would constitute a default) under,
or accelerate the performance of any obligations under, any material agreement
or material commitment to

 

7



--------------------------------------------------------------------------------



 



which SELLER or SHAREHOLDER is a party, or by which any of them may be bound,
the breach of which would have a material adverse effect on the BUYER’s
operation of the Orlando Exhibit or SELLER’s ability to fulfill the terms of
this Agreement (ii) violate any judgment, decree, or order, or any law, rule, or
regulation, of any court or other governmental or regulatory authority
applicable to SELLER or SHAREHOLDER, (iii) result in the imposition of any
Encumbrance upon any of the Acquired Assets, or (iv) violate or conflict with
any provision of the Articles of Incorporation or Bylaws of SELLER. To SELLER’s
Knowledge, no notice to, filing with, or consent or approval of, any
governmental or regulatory authority or other person is necessary for the
execution, delivery, or performance of this Agreement by SELLER and SHAREHOLDER.
(d) Financial Statements; No Undisclosed Liabilities. SELLER has not incurred
any liabilities or loss contingencies with respect to the Orlando Exhibit since
June 30, 2011, other than current liabilities, not unusual in nature or amount,
incurred by SELLER with respect to the Orlando Exhibit in the ordinary course of
business.
(e) Certain Actions; No Material Adverse Change. Except as set forth on Schedule
5(e) or otherwise authorized by this Agreement, since June 30, 2011, SELLER has:
i Operated the Orlando Exhibit in the ordinary course of business, as previously
conducted, paid its payables in accordance with their terms and the prior
practices of SELLER, and not incurred any indebtedness or other liabilities, or
entered into any contracts, except in the ordinary course.
ii Used all reasonable efforts to maintain its relationships with employees,
clients, vendors, and others with whom it has business relationships in
connection with the Orlando Exhibit.
iii Not sold, pledged, mortgaged, or otherwise encumbered any assets that are
used in the Orlando Exhibit, other than the disposition of current assets in the
ordinary course of business.
iv Paid trade creditors in accordance with its normal credit terms and collected
from account debtors in accordance with its normal collection practices.
v Not paid any bonuses or increased the compensation or benefits (including any
severance or “change in control” benefits) of any manager, officer, or employee
who provides services to the Orlando Exhibit.
vi Not entered into or amended any employment, consulting, non-competition,
non-solicitation, “change in control”, or severance agreements or arrangements
(whether written or oral) with respect to the Orlando Exhibit.
vii Not amended any compensation plan or established any new employee benefit
plan or arrangement with respect to employees providing services to the Orlando
Exhibit.

 

8



--------------------------------------------------------------------------------



 



viii Not forgiven or canceled any indebtedness or claims with respect to the
Orlando Exhibit, or waived any rights. Not entered into any type of business not
conducted by SELLER prior to the date of this Agreement, created or organized
any subsidiary or entered into or participated in any joint venture or
partnership with respect to the Orlando Exhibit.
ix Not entered into or amended any agreement with respect to the Orlando Exhibit
between SELLER, on the one hand, and SHAREHOLDER or any person related to or
affiliated with him, on the other.
x To Seller’s Knowledge, there has not been any material adverse change in the
financial condition or results of operations of the Exhibit.
(f) Acquired Assets; Title. SELLER has good and marketable title to all of the
Acquired Assets free and clear of any charge, equity, security interest, lien,
pledge, mortgage, restriction, option, or claim (“Encumbrance”) other than the
lien of SELLER created in Section 4 of this Agreement, any consensual lien
granted to the Landlord at the Effective Time by BUYER, liens for Taxes not yet
due and the Permitted Encumbrances set forth on Schedule 5(f). The Acquired
Assets, together with assets held under valid and subsisting agreement, licenses
or leases (except those specifically excluded as Retained Assets), comprise
substantially all of the assets owned by SELLER and used in the operation of the
Orlando Exhibit as it is presently and ordinarily conducted.
(g) Real Property. SELLER does not own any real property. Except as set forth on
Schedule 5(g), SELLER is not a party to any leases of real property related to
the Orlando Exhibit other than the Lease.
(h) No Litigation or Claims; No Governmental Investigation. Except as set forth
on Schedule 5(h), no actions, suits, claims, or proceedings are pending or, to
the Knowledge of SELLER, threatened against SELLER or SHAREHOLDER in connection
with the Orlando Exhibit. To the Best Knowledge of SELLER, no events have
occurred or conditions exist that could result in any such action, suit, claim,
or proceeding. To the Knowledge of SELLER, SELLER is not the subject of any
investigation or inquiry by any governmental or regulatory authority.
(i) Environmental Matters. To the Knowledge of SELLER, SELLER complies in all
material respects with all laws relating to the release or discharge of
substances into the environment, the use, treatment, handling, storage, or
disposal of hazardous substances, and the clean-up of contaminated sites with
respect to the Orlando Exhibit. To the Knowledge of SELLER, SELLER now has, and
at the Effective Time will have, no liability, fixed or contingent, resulting
from the failure to comply with any such laws or from any such release,
discharge, use, treatment, handling, storage, or disposal, including any
liabilities for environmental remediation or for personal injuries arising
therefrom to customers, employees, or others with respect to the Orlando
Exhibit.

 

9



--------------------------------------------------------------------------------



 



(j) Compliance with Laws. To the Knowledge of SELLER, SELLER complies in all
material respects with all applicable laws, whether state or federal, including
ERISA with respect to the Orlando Exhibit. To the Knowledge of SELLER, SELLER
now has, and at the Effective Time will have, no liability, fixed or contingent,
for a violation of any laws applicable to the Orlando Exhibit. To the Knowledge
of SELLER, SELLER has all permits, licenses, certificates of authority, and
approvals, and has made all filings and registrations with governmental or
regulatory authorities, required in connection with the operation of the Orlando
Exhibit.
(k) Intellectual Property.
i “Intellectual Property” means: (A) all trademarks and service marks, whether
registered or unregistered, that are currently used in the conduct of the
Orlando Exhibit (the “Marks”); (B) all patents and patent applications that are
currently used in the conduct of the Orlando Exhibit (the “Patents”); (C) all
copyrights, in both published works and unpublished works, that are currently
used in the conduct of the Orlando Exhibit, including any related registrations
and applications; and (D) all know-how, trade secrets, ideas, concepts, project
ideas, confidential information, customer lists, software, technical
information, data and databases, business plans, strategies, treatments,
processes, plans, drawings, art work, graphics, and designs that are currently
used in the conduct of the Orlando Exhibit that are proprietary and not in the
public domain.
ii SELLER owns no Intellectual Property as it relates to the Orlando Exhibit
other than common law rights, if any, to the Mark “Titanic — the Experience”
that may exist under law, by virtue of SELLER’s use of that name over time, and
common law copyright rights, if any, to any unpublished marketing works used in
connection with the Orlando Exhibit. All of the Intellectual Property owned by
SELLER or SHAREHOLDER and used by the Orlando Exhibit is included in the
Acquired Assets.
iii Neither SHAREHOLDER, nor any person related to or affiliated with him, owns
any Intellectual Property that is used or has been used in the operation of the
Orlando Exhibit.
iv To SELLER’s Best Knowledge, SELLER is the owner of all right, title, and
interest in, or is the licensee of, or otherwise has the right to use, the
Intellectual Property, without payment to a third party, free and clear of all
Encumbrances, other than fees SELLER pays in connection with Information Systems
and Databases (as defined below).
v Neither SELLER nor SHAREHOLDER has received any demand, claim, or notice from
any person that challenges the validity of, or SELLER’s right to use, any of the
Intellectual Property.

 

10



--------------------------------------------------------------------------------



 



(l) Taxes. Except as set forth on Schedule 5(l): (i) SELLER has duly and timely
filed all Tax Returns and other filings in respect to Taxes required to be filed
by it on or before the date of this Agreement, and has timely paid all Taxes
that were due on or before the date of this Agreement; (ii) all such Tax Returns
were materially accurate and complete; (iii) there are (A) no audits, suits,
investigations, actions, or proceedings currently pending, or to SELLER’s
Knowledge threatened, against SELLER by any Taxing Authority for the assessment
or collection of Taxes (B) no claims for the assessment or collection of Taxes
have been asserted against SELLER, and (C) no matters under discussion by SELLER
with any Taxing Authority regarding claims for the assessment or collection of
Taxes; (iv) any Taxes that have been claimed or imposed as a result of any
examinations of any Tax Return of SELLER by any Taxing Authority have either
been paid in full or are being contested in good faith; and (v) the Internal
Revenue Service has not formally audited the federal income Tax Returns for
SELLER for any year preceding the date of this Agreement. Except as set forth on
Schedule 5(l), there are no agreements or applications by SELLER for an
extension of time for the assessment or payment of any Taxes, nor any waiver of
the statute of limitations in respect of Taxes. There are no Tax liens on any of
the assets of SELLER, except for liens for Taxes not yet due. There are no
requests for rulings or determinations in respect of any Tax pending between
SELLER and any Taxing Authority. No written claim has been received by SELLER
from any Taxing Authority in a jurisdiction in which SELLER does not file Tax
Returns that it is or may be subject to taxation by that jurisdiction. Except as
set forth on Schedule 5(l),SELLER has withheld and paid to the appropriate
Taxing Authorities all Taxes required to have been withheld and paid over in
connection with amounts paid or owing to any employee, creditor, independent
contractor, or other person. To the Knowledge of SELLER, SELLER has no liability
for Taxes, fixed or contingent, for which BUYER might be liable, after the
Effective Time, as a successor in interest or otherwise.
(m) Employee Benefits. To SELLER’s Knowledge, there is no liability, fixed or
contingent, for employee benefits for which BUYER could be held liable as a
successor to the Orlando Exhibit or that could result in a lien on any of the
Acquired Assets.
(n) Information Systems and Databases. Schedule 5(n) identifies all significant
computer software and databases owned, licensed, leased, internally developed,
or otherwise used in connection with the Orlando Exhibit (“Information Systems
and Databases”). SELLER owns, or has the right to use pursuant to valid and
subsisting licenses or leases. The Information Systems and Databases as
presently and ordinarily conducted are currently operational, and all system
information will be provided to the BUYER.
(o) No Finder’s Fee or Brokerage Commission. Neither SELLER nor SHAREHOLDER has
any obligation to pay a finder’s fee or brokerage commission in connection with
the transactions contemplated by this Agreement.
EXCEPT FOR THOSE REPRESENTATIONS AND WARRANTIES EXPRESSLY SET FORTH IN THIS
SECTION 5, SELLER MAKES NO REPRESENTATIONS OR WARRANTIES REGARDING THE ACQUIRED
ASSETS, AND THE SALE OF THE ASSETS TO BUYER HEREUNDER SHALL BE ON AN “AS IS,
WHERE IS” BASIS. SELLER SPECIFICALLY DISCLAIMS ANY IMPLIED WARRANTY OF
MERCHANTABILITY AND/OR SATISFACTORY QUALITY AND ANY IMPLIED WARRANTY OF FITNESS
FOR A PARTICULAR PURPOSE. BUYER ACKNOWLEDGES AND AGREES THAT IT HAS FULLY
INSPECTED THE ACQUIRED ASSETS AND IS NOT RELYING ON THE JUDGMENT OR
REPRESENTATIONS OF SELLER IN CONSUMMATING THE PURCHASE OF THE ACQUIRED ASSETS.

 

11



--------------------------------------------------------------------------------



 



6. Representations and Warranties by BUYER. BUYER represents and warrants to
SELLER and the SHAREHOLDER as follows:
(a) Organization; Standing; Corporate Power. BUYER is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Florida and has all requisite power and authority to execute and deliver this
Agreement and to perform its obligations under this Agreement. Any Affiliate of
BUYER to which this Agreement is assigned at or prior to the Effective Time,
shall be an entity duly organized, validly existing, and in good standing under
the laws of the state of its incorporation or organization.
(b) Authorization. This Agreement has been duly executed and delivered by BUYER
and all proceedings necessary to authorize the execution, delivery, and
performance of this Agreement by BUYER have been duly taken. This Agreement is
the legal, valid, and binding obligation of BUYER enforceable in accordance with
its terms, except to the extent that enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, arrangement, moratorium, or other laws
relating to or affecting creditors’ rights generally and except that the
availability of the equitable remedy of specific performance or injunctive
relief is subject to the discretion of the court before which any proceedings
may be brought.
(c) No Conflicts; Consents. Neither the execution and delivery of this
Agreement, nor the performance by BUYER of its obligations under this Agreement,
will (i) violate, conflict with, or constitute a default (or an event that, with
notice or lapse of time or both, would constitute a default) under, or
accelerate the performance of any obligations under, any agreement or commitment
to which BUYER is a party or by which it may be bound, (ii) violate any
judgment, decree, or order, or any law, rule, or regulation, of any court or
other governmental or regulatory authority applicable to BUYER, or (iii) violate
or conflict with any provision of the articles of formation of BUYER. No notice
to, filing with, or consent or approval of, any governmental or regulatory
authority or other person is necessary for the execution, delivery, or
performance of this Agreement by BUYER.
(d) No Finder’s Fee or Brokerage Commission. BUYER has no obligation to pay a
finder’s fee or brokerage commission in connection with the transactions
contemplated by this Agreement.
7. Covenants by SELLER. SELLER will furnish BUYER with any additional
information about SELLER and the Orlando Exhibit that is reasonably requested by
BUYER up to the Effective Time.

 

12



--------------------------------------------------------------------------------



 



8. Mutual Covenants.
(a) Reasonable Efforts. From and after the Effective Date, BUYER and SELLER will
cooperate with each other and use all reasonable efforts to carry out the
execution, delivery, or performance of this Agreement, including giving all
notices to, making all filings with, and obtaining all consents from,
governmental or regulatory authorities and other persons that are necessary for
the complete consummation of the transactions contemplated herein.
(b) Press Releases. SELLER will consult with BUYER as to the form, content, and
timing of any press release or other public disclosure of the transactions
contemplated by this Agreement, and no such press release or other public
disclosure will be made without the mutual consent of BUYER & SELLER, which
consent will not be unreasonably withheld or delayed. Notwithstanding the above,
BUYER may issue a press release and file this Agreement with the Securities and
Exchange Commission on a Form 8-K, provided that BUYER will provide SELLER with
a draft of the press release and Form 8-K in advance of its filing.
(c) Utilities. At the Effective Time, SELLER shall terminate and cancel all
utilities used by the Orlando Exhibit at the Lease premises that are separately
metered and billed in the name of SELLER, and BUYER shall open new accounts for
such utilities for all periods on and after the Effective Time. If there is any
gap period during which SELLER is billed for utilities on or after the Effective
Time, BUYER will pay SELLER the amount of any such bill, pro-rated as necessary,
within five (5) business days after receipt of a written request.
(d) Employees. At the Effective Time, SELLER shall terminate all employees
working at the Orlando Exhibit, and BUYER, may, but shall not be required to,
offer employment to any employees of SELLER it so desires to hire on and after
the Effective Time.
(e) Retained Assets. If BUYER, at any time on or after the Effective Date, comes
into possession of any sum or money or asset that belong to SELLER as a Retained
Asset (e.g. refund checks, payments on accounts receivable, etc.), it shall
promptly notify SELLER of the same and deliver such Retained Asset to SELLER
(f) Acquired Assets. From and after the Effective Date until the Payment
Obligation is fully satisfied, other than a security interest in favor of the
Landlord and SELLER’S purchase money security interest, BUYER shall not
voluntarily or involuntarily grant any lien or encumbrance on the Acquired
Assets or transfer, convey, mortgage, hypothecate, assign, or otherwise dispose
of any of the Acquired Assets or any interest therein. Upon a default in the
Payment Obligation, in addition to other rights and remedies provided for herein
or otherwise available to it, BUYER shall have all the rights and remedies of a
secured party on default under the UCC.

 

13



--------------------------------------------------------------------------------



 



9. Tax Covenants.
(a) Tax Purchase Price Allocation. The Purchase Price as of the Effective Time
will be allocated for federal income tax purposes among the classes of assets
purchased in the manner set forth on Exhibit C (the “Tax Allocation”).
i Within 30 days following the Effective Time, BUYER will deliver to SELLER an
IRS Form 8594 prepared in a manner consistent with the Tax Allocation.
ii If SELLER does not agree with the allocation set forth in the IRS Form 8594
delivered by BUYER, the parties will submit the matter to an independent
Certified Public Accountant acceptable to both parties, whose determination
shall be fully binding on all parties. The cost of the independent Certified
Public Accountant will be paid by SELLER.
The parties agree that the Tax Allocation has been determined pursuant to arm’s
length bargaining between the parties in accordance with Section 1060 of the
Code. The parties will report (including with respect to the filing of Form 8594
with the Internal Revenue Service) the sale and purchase for all Tax purposes in
a manner consistent with the Tax Allocation and will not, in connection with the
filing of any return, make any allocation of the Purchase Price that is contrary
thereto. The parties will consult with one another with respect to any Tax
audit, controversy, or litigation relating to the Tax Allocation and the IRS
Form 8594. The parties acknowledge and agree that the transactions contemplated
in this Agreement shall be treated as an “installment sale” for Seller’s
reporting purposes under the Code.
(b) Personal Property Taxes. SELLER will pay all ad valorem, property, personal
property, and similar Taxes with respect to the Acquired Assets that first
become due and payable prior to the Effective Time BUYER will pay and will be
responsible for all ad valorem, property, personal property, and similar Taxes
with respect to the Acquired Assets that first become due and payable on or
after the Effective Time, except that SELLER will reimburse BUYER for a pro-rata
portion of such Taxes that is attributable to any period beginning before the
Effective Time and ending at the Effective Time. SELLER will pay BUYER the
amount of any such portion within five (5) business days after receipt of a
written request therefore accompanied by a copy of the invoice from or return to
the Taxing Authority imposing such on the Acquired Assets.
(c) Transfer Taxes. BUYER will pay all sales, use, value added, transfer,
recordation, realty transfer, and conveyance Taxes and other similar Taxes and
fees applicable to the transactions contemplated by this Agreement.
10. Closing; Effective Time, Deliveries.

 

14



--------------------------------------------------------------------------------



 



(a) Effective Time. The closing of the sale and purchase of Acquired Assets
pursuant to this Agreement shall occur upon contemporaneously upon execution of
this Agreement (the “Effective Time”).
(b) Deliveries by SELLER. At the closing, SELLER will deliver to BUYER the
following:
i Bill of Sale for the Acquired Assets in a form reasonably acceptable to BUYER.
ii The Assignment of and Second Amendment to the Lease between Landlord, BUYER
and SELLER, pursuant to which SHAREHOLDER and G. Amy Harris shall be fully and
forever released under that certain guaranty of the Lease Agreement.
(c) Deliveries by BUYER. At the closing, in addition to paying the amounts due
in cash at the Effective Time, BUYER will deliver to SELLER the following:
i Bill of Sale for the Acquired Assets in a form reasonably acceptable to BUYER.
ii The Assignment of and Second Amendment to the Lease between Landlord, BUYER
and SELLER, pursuant to which SELLER, SHAREHOLDER and Amy G. Harris shall be
fully and forever released under that certain guaranty of the Lease.
iii A Florida UCC-1 financing statement evidencing SELLER’S purchase money
security interest in the Acquired Assets.
(d) Further Assurances. The parties will execute and deliver all other
documents, and take all further actions, necessary to complete the sale and
purchase of Acquired Assets and to carry out the other transactions contemplated
by this Agreement.
(e) Release of SHAREHOLDER. The parties acknowledge and agree that this
Agreement is contingent upon, and it shall be a condition subsequent to the
effectiveness of this Agreement that the Landlord shall have fully and forever
released SELLER, SHAREHOLDER and Amy G. Harris from all guarantor liability
under the Lease.
11. Covenant Not to Compete; No Solicitation of Employees
(a) Covenant Not to Compete. For a period of three (3) years after the Effective
Time, none of SELLER or SHAREHOLDER shall directly or indirectly as an owner,
partner, principal, director, officer, employee, consultant, or agent of any
person other than BUYER or an Affiliate of BUYER or otherwise, compete with
BUYER in any

 

15



--------------------------------------------------------------------------------



 



exhibition business related to the Titanic in the state of Florida. This
restrictive covenant excludes any personal appearances, book signings or talks
by SELLER or SHAREHOLDER, provided SELLER or SHAREHOLDER will make best efforts
to notify BUYER in advance and use best efforts to promote BUYER’s Exhibition in
connection with the foregoing activities.
(b) Non-Solicitation. SELLER agrees that, for a period of three years from the
date of this Agreement, it will not, directly or indirectly, solicit for
employment or hire any employee involved in the operation of the Orlando Exhibit
(excluding Dave Walker, Gail Allen) or any employee of BUYER; provided, however,
that the foregoing provision will not prevent SELLER from employing any such
person who contacts SELLER on his or her own initiative without any direct or
indirect solicitation by or encouragement. For purposes of this section, the
publication of advertisements or other announcements in media of general
circulation and not directed to a specific person shall not be deemed to be a
solicitation. Likewise, any other general solicitation, including through a
search firm, and not specifically targeted at employees of the other party shall
not constitute direct or indirect solicitation or persuasion in breach of the
covenant contained in this section.
(c) Remedies. If either SELLER or SHAREHOLDER violates any of their obligations
under this Section 11, BUYER may proceed against them in law or in equity for
such damages or other relief as a court may deem appropriate. SELLER and
SHAREHOLDER acknowledge that a violation of this Section 11 may cause BUYER to
suffer irreparable harm that may not be adequately compensated for by money
damages. SELLER and SHAREHOLDER therefore agree that, in the event of any actual
or threatened violation of this Section 11 by any of them, BUYER will be
entitled, in addition to any other remedies available to it, to a temporary
restraining order and to preliminary and final injunctive relief against SELLER
or SHAREHOLDER, as applicable, to prevent any violations of this Section 11,
without the necessity of posting a bond. SELLER and SHAREHOLDER agree that the
time period for the restrictions set forth in this Section 11 shall be tolled
during any period of time that SELLER or SHAREHOLDER, as applicable, are in
breach of these restrictions.
12. Survival of Representations and Warranties. The representations and
warranties made by BUYER and SELLER this Agreement will survive the Effective
Time for purposes of bringing claims for indemnification pursuant to Section 13
below for a period of two years (the “Survival Period”). With respect to any
matter that is fraudulently or deliberately concealed by one party from another
there will be no limitation as to time (except for applicable statutes of
limitations). In the event written notice of any claim for indemnification shall
have been given within the applicable Survival Period, the representations,
warranties and covenants that are the subject of such indemnification claim
shall survive until such time as such claim is finally resolved notwithstanding
the time limitations set forth herein.

 

16



--------------------------------------------------------------------------------



 



13. Indemnification.
(a) SELLER shall indemnify, defend and hold harmless BUYER and its officers,
directors, employees, agents and “affiliates” (as such term is defined in the
manner specified in Rule 405 of the Securities Act of 1933) from and against any
claim, liability, obligation, loss, damage, assessment, or judgment (including,
without limitation, reasonable attorney’s and costs) of any kind or character
(“Losses”) arising out of or in any manner incident, relating or attributable to
(i) any breach of a representation or breach of any warranty of SELLER contained
in this Agreement or in any Schedule, certificate, instrument or other document
or agreement executed and delivered by SELLER in accordance with this Agreement,
but subject to the Survival Period set forth in Section 15 above; and (ii) any
failure by SELLER or SHAREHOLDER to perform or observe any covenant, agreement
or condition to be performed or observed by it under this Agreement or under any
Schedule, certificate, instrument or other document or agreement executed by it
in accordance with this Agreement. In addition to the foregoing, SHAREHOLDER,
jointly and severally with SELLER, shall indemnify BUYER for any breach of the
representations and warranties set forth in Section 5(f) of this Agreement.
(b) BUYER agrees to indemnify, defend and hold harmless SELLER, SHAREHOLDER and
SELLER’s officers, directors, employees, agents and Affiliates from and against
any Losses arising out of or in any manner incident, relating or attributable to
(i) any breach of a representation or warranty of BUYER contained in this
Agreement, in any Schedule, certificate, instrument or other document or
agreement executed or delivered by BUYER in accordance with this Agreement, but
subject to the Survival Period set forth in Section 12 above; or (ii) any
failure by BUYER to perform or observe any covenant, agreement or condition to
be performed or observed by it under this Agreement or under any Schedule,
certificate, instrument or other document or agreement executed by it in
accordance with this Agreement.
(c) If BUYER believes that a matter has occurred that entitles it to
indemnification under Section 13(a) (other than matters covered by subsection
(d) below) or SELLER believes that a matter has occurred that entitles it to
indemnification under Section 16(b) (other than matters covered by subsection
(d) below), BUYER or SELLER, as the case may be (the “Indemnified Party”), shall
give prompt written notice to the party or parties against whom indemnification
is sought (each of whom is referred to herein as an “Indemnifying Party”)
describing such matter in reasonable detail, and in the case of indemnification
for breach of a representation or warranty in this Agreement, such notice must
be delivered to the Indemnifying Party prior to the expiration of the Survival
Period. The Indemnified Party shall be entitled to give such notice prior to the
establishment of the amount of its Losses and to supplement its claim from time
to time thereafter by further notices as they are established. The Indemnifying
Party shall send a written response to such claim for indemnification within ten
(10) days after receipt of the claim stating its acceptance or objection to the
indemnification claim, and explaining its position with respect thereto in
reasonable detail. If the Indemnifying Party gives a timely objection notice,
then the parties will negotiate in good faith to attempt to resolve the dispute.
Upon the expiration of an additional ten (10) day period from the date of the
objection notice or such longer period as to which the Indemnified and
Indemnifying Parties may agree, any such dispute shall be resolved by a court of
competent jurisdiction as provided for in Section 14(d).

 

17



--------------------------------------------------------------------------------



 



(d) If a third person asserts a claim against an Indemnified Party in connection
with a matter giving rise to indemnification rights hereunder, the Indemnified
Party shall promptly (but in no event later than ten (10) days prior to the time
at which an answer or other responsive pleading or notice with respect to the
claim is required) notify the Indemnifying Party of such claim. The Indemnifying
Party shall have the right, at its election, to pursue the defense or settlement
of such claim by giving prompt notice to the Indemnified Party that it will do
so, such election to be made and notice given in any event at least five
(5) days prior to the time at which an answer or other responsive pleading or
notice with respect thereto is required. If the Indemnifying Party makes such
election, the Indemnifying Party may conduct the defense of such claim through
counsel of its choosing, will be responsible for the expenses of such defense,
may take all steps to defeat, settle or compromise such claim and shall be bound
by the results of its defense or settlement of the claim to the extent it
produces damage or loss to the Indemnified Party. Although an Indemnifying Party
may assume the defense of a claim with its own counsel, the Indemnified Party
may at its own cost engage counsel of its own choosing to participate in that
defense; provided, however, the Indemnifying Party must pay the cost of separate
counsel for the Indemnified Party if counsel for the Indemnifying Party
concludes that it has a conflict of interest in also representing the
Indemnified Party. The Indemnifying Party shall not settle such claims without
prior written notice to and consultation with the Indemnified Party, and no such
settlement by the Indemnifying Party involving any injunction or material and
adverse effect on the Indemnified Party may be agreed to without the Indemnified
Party’s consent. As long as the Indemnifying Party is diligently contesting or
seeking to settle any such claim in good faith, the Indemnified Party shall not
pay or settle any such claim. If the Indemnifying Party does not make such
election, or having made such election does not proceed diligently to defend or
settle such claim prior to the time at which an answer or other responsive
pleading or notice with respect thereto is required, or does not continue
diligently to contest or seek to settle such claim, then the Indemnified Party
may conduct the defense and proceed with such claim in its exclusive discretion,
and the Indemnifying Party shall be bound by any defense or settlement that the
Indemnified Party may make in good faith with respect to such claim. The parties
agree to cooperate in defending such third party claims, and the defending party
shall have reasonable access to records, information and personnel in control of
the other party which are pertinent to the defense thereof.
14. Miscellaneous
(a) Expenses. Each of the parties will pay its, his, or her own expenses
incurred in connection with the negotiation, execution, and performance of this
Agreement and the completion of the transactions contemplated by this Agreement,
including the fees and reimbursable expenses of counsel, accountants, and other
advisers.

 

18



--------------------------------------------------------------------------------



 



(b) Entire Agreement. This Agreement, the Schedules, certificates and other
documents referred to herein which form a part hereof, contains the entire
understanding of the parties hereto with respect to the subject matter contained
herein and therein. This Agreement supersedes all prior agreements and
understandings (oral or written) between the parties with respect to such
subject matter. The parties hereto acknowledge and agree that the only
representations and warranties made by the parties in connection with the
transactions contemplated hereby are those expressly made in writing herein
(including the exhibits and Schedules hereto and the certificates and other
agreements delivered in accordance herewith). No oral representations or
warranties have been made or implied by any party hereto.
(c) Waiver. Any of the terms or conditions of this Agreement may be waived in
writing at any time by the party or parties that is entitled to the benefit of
that term or condition.
(d) Governing Law; Dispute Resolution. The validity, interpretation, and
enforceability of this Agreement will be governed by the laws of the State of
Florida. Any judicial proceeding brought against any of the parties to this
Agreement on any dispute arising out of this Agreement or any matter related
hereto shall be brought in the appropriate courts of the State of Florida in
Hillsborough County, or the United States District Court for the Middle District
of Florida and neither party shall raise any objection to such venue based on
the doctrine of forum non-conveniens or any other basis. By execution and
delivery of the Agreement, each of the parties to this Agreement consents to the
exclusive jurisdiction of the aforesaid courts, waives any objection to venue
therein and irrevocably agrees to be bound by any judgment rendered thereby in
connection with this Agreement. Process in any such proceeding may be served on
any party hereto anywhere. The prevailing party in any such proceeding shall be
entitled to an award of its attorney’s fees, paralegal fees, costs and expenses
incurred at the trial and appellate levels and in any proceedings in Bankruptcy
Court.
(e) Notices. Any notice or other communication required or permitted under this
Agreement will be adequately given when it is personally delivered; when it is
sent by fax, with confirmation of receipt; or one day after it is sent by
overnight courier paid by the sender, and addressed
To BUYER:
Premier Exhibitions, Inc.
3340 Peachtree Road, NE, Suite 900
Atlanta, GA 30326
Attn: Michael Little
To SELLER:
Worldwide Licensing & Merchandising, Inc.
16 Winston Drive
Belleair, Florida 33756
Attn: G. Michael Harris
To SHAREHOLDER:
G. Michael Harris
18 S. Pine Circle
Belleair, Florida 33756

 

19



--------------------------------------------------------------------------------



 



Any party may change the address or fax number to which notices or other
communications are to be given by furnishing the other parties with written
notice of the change.
(f) Confidentiality. BUYER agrees that, until the closing takes place, BUYER and
its officers, directors, and other representatives will hold in strict
confidence, and will not use to the detriment of SELLER or SHAREHOLDER all data
and information about the SELLER Business that is disclosed to them by SELLER,
SHAREHOLDER, or their advisers in connection with this Agreement (except for any
data or information that is publicly available or is disclosed to BUYER by a
source other than SELLER, SHAREHOLDER, or their advisers). If the transactions
contemplated by this Agreement are abandoned, BUYER will, upon reasonable
request by SHAREHOLDER, return to SHAREHOLDER or destroy any written documents
in BUYER’s possession that include such data or information, including
worksheets, reports, lists, memoranda, and other documents prepared by or made
available to BUYER.
(g) Assignment. None of the parties may assign this Agreement, or any rights or
obligations set forth herein, without the prior written consent of the other
party, including the indemnification rights herein granted, except that SELLER
may assign or negotiate its rights under the Payment Obligation and its security
interest in the Acquired Assets. Nothing expressed or referred to herein is
intended or shall be construed to give any other person any legal or equitable
right, remedy or claim hereunder.
(h) Table of Contents; Recitals; Headings. The Table of Contents, the preamble
to this Agreement, and the headings used in this Agreement are for convenience
of reference only and are not intended to affect the interpretation of this
Agreement.
(i) Incorporation by Reference. To the extent that an item is disclosed in a
particular Schedule or subsection of a particular Schedule and such item is
readily apparent as being directly applicable to another Schedule or another
subsection of the same Schedule, such item will be deemed incorporated by
reference in such other Schedule or such other subsection of the same Schedule.
(j) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be an original and all of which taken together shall
constitute one instrument.

 

20



--------------------------------------------------------------------------------



 



(k) Attorneys’ Fees. In the event of a litigation arising under this Agreement
or a dispute regarding any alleged breach, default, or claim for indemnification
arising out of this Agreement, the prevailing party in such litigation shall be
entitled to recover its reasonable attorneys’ fees and costs associated with
litigation. In addition to the foregoing, in the event BUYER prevails against
SELLER or SHAREHOLDER in any litigation arising under this Agreement, BUYER
shall be entitled to set-off any incurred reasonable legal fees under this
Section against any additional installments then due under the Payment
Obligation.
[Signatures appear on following page]

 

21



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, BUYER, SELLER, and SHAREHOLDER have executed this Agreement
on the date first written above.

              “BUYER”
 
            PREMIER EXHIBITIONS, INC.
 
       
 
  By:   /s/ Michael Little
 
          Name: Michael Little     Title: Chief Financial Officer
 
            “SELLER”
 
            WORLDWIDE LICENSING & MERCHANDISING, INC.
 
       
 
  By:   /s/ G. Michael Harris
 
          Name: G. Michael Harris     Title: President
 
            “SHAREHOLDER”
 
            /s/ G. Michael Harris           G. Michael Harris

 

22



--------------------------------------------------------------------------------



 



Schedule 2(a)(i)
Acquired Assets
Artifacts

              Item Number   Item Description   Catalog   Location
1
  Green hat   TTE   Departure
2
  Oceanic postcard   TTE   MML
3
  Megantic postcard   TTE   MML
4
  Megantic postcard   TTE   MML
5
  Balitc postcard   TTE   MML
6
  Adriatic postcard   TTE   MML
7
  Letter to exhbit from Millvina Dean’s family   TTE   Admiss
 
  with photo of her holding ticket       xxxxxx
8
  Big Titanic launch photo   TTE   Shipyard
9
  Last Sunset large print   TTE   Boarding
10
  WSL poster reproduction   TTE   Departure
11
  Red WSL poster reproduction   TTE   Departure
12
  Southampton to NY travel poster   TTE   Greeter
13
  Olympic war poster   TTE   Greeter
14
  Norddeutscher poster   TTE   Greeter
15
  WSL European to US poster   TTE   Greeter
16
  US/Canada WSL poster   TTE   Greeter
17
  WSL travel poster facing left   TTE   Greeter
18
  WSL travel poster facing right   TTE   Greeter
19
  WSL info panel   TTE   Greeter
20
  Departure info panel   TTE   Departure
21
  Engineering plate XXXIX reproduction   TTE   Edith
22
  Engineering plate XI reproduction   TTE   Edith
23
  Lithograph- Olympic at sea   TTE   Departure
24
  Bow under with flares print   TTE   Officer Hall
25
  Capstan - Cameron's movie   TTE   Shipyard
26
  Launch ticket reproduction   TTE   Shipyard
27
  Large bow photo   TTE   Shipyard
28
  Pulling the anchor photo   TTE   Shipyard
29
  Large engine photo   TTE   Boiler
30
  Boiler photo   TTE   Shipyard
31
  Screw shaft photo   TTE   Shipyard
32
  Launch photo   TTE   Shipyard
33
  WSL travel poster dark wood frame   TTE   Departure
34
  Cunard travel poster dark wood frame   TTE   Departure
35
  Thomas Andrew s photo   TTE   Shipyard
36
  Thomas Andrew s birth cert. reproduction   TTE   Edith
37
  Ismay big sign   TTE   Greeter
38
  Pierrie big sign   TTE   Greeter
39
  Morgan big sign   TTE   Greeter
40
  Blueprints reproduction   TTE   Boiler

 

23



--------------------------------------------------------------------------------



 



              Item Number   Item Description   Catalog   Location
41
  H&W shipbuilder's sign   TTE   Greeter
42
  Leaving Southampton photo   TTE   Departure
43
  HG Lloyd's photo of Southampton dock   TTE   Departure
44
  New spaper clippings, return trip   TTE   Boarding
45
  Mid-sized return trip poster   TTE   mco office
46
  Big Nomadic photo   TTE   Boarding
47
  Large return trip poster reproduction   TTE   Departure
48
  Trunk   TTE   Departure
49
  Boots - musical   TTE   Departure
50
  Movie bollard   TTE   Departure
51
  B-38 photo   TTE   Edith
52
  B-57 photo   TTE   Edith
53
  Postcard booklet reproduction   TTE   Edith
54
  Foreign travel brochures (3) reproduction   TTE   Boarding
55
  Bitumastic advert. Reproduction   TTE   Edith
56
  Engineering cutaway reproduction   TTE   Edith
57
  Advert cutaway   TTE   Edith
58
  Captain's uniform w /hat   TTE   Edith
 
  Revealed       xxxxxx
59
  Smoking room photo   TTE   1st class hall
60
  Vinolia ad reproduction   TTE   Edith
61
  Typing receipt reproduction   TTE   LOB
62
  Thayer A La Carte receipt reproduction   TTE   LOB
63
  Purser receipt reproduction   TTE   LOB
64
  Turkish bath receipt reproduction   TTE   LOB
65
  B-64 photo   TTE   Edith
66
  Cross section of Titanic   TTE   Edith
67
  Furnace, boiler, postcard reproductions   TTE   Boiler
68
  Lifts, davits ad reproductions   TTE   Edith
69
  Litosilo ad reproduction   TTE   Edith
70
  First class cabin photo, large   TTE   Edith
71
  Gym photo   TTE   Edith
72
  Recreation silk sign   TTE   Edith
73
  Ticket book   TTE   Departure
74
  London Times return voyage ad   TTE   Boarding
75
  Boston Evening Transcript return trip ad   TTE   Boarding
76
  3rd class common room photo   TTE   1st class hall
77
  1st class dining photo   TTE   1st class hall
78
  2nd class dining photo   TTE   1st class hall
79
  Turkish bath photo   TTE   Edith
80
  Pool photo   TTE   Edith

 

24



--------------------------------------------------------------------------------



 



              Item Number   Item Description   Catalog   Location
81
  Third class cabin photo   TTE   Edith
82
  Second class ad booklet reproduction   TTE   Edith
83
  Second class cabin photo   TTE   mco office
84
  People wall (18 photos)   TTE   Edith
85
  Passenger list with Cpt. Smith as Commander   TTE   LOB
86
  Scotland Road silk sign   TTE   3rd class hall
87
  Verandah Café photo   TTE   Verandah
88
  Movie- Third class tickets (2)   TTE   3rd class hall
89
  Foundering of Titanic sign   TTE   Aftermath
90
  Sinking with flare picture   TTE   MML
91
  Collision picture   TTE   MML
92
  E deck sign movie   TTE   1st class hall
93
  D deck sign movie   TTE   3rd class hall
94
  Flat Calm sign with typo   TTE   Aftermath
95
  Eva Hart photo   TTE   mco office
96
  Movie crate silk sign   TTE   Cargo
97
  Bride at work photo   TTE   Aftermath
98
  Watertight door photo   TTE   Boiler
99
  Color berg photo   TTE   Aftermath
100
  Black and white photo reproduction   TTE   Aftermath
101
  Black and white photo reproduction   TTE   Aftermath
102
  Watertight door panel - movie   TTE   Bridge
103
  Calling for help silk sign   TTE   Aftermath
104
  Lifeboats picture   TTE   MML
105
  Breaking picture   TTE   MML
106
  Bow under picture   TTE   MML
107
  Reconstruction picture   TTE   MML
108
  NY Times 16 April 1912   TTE   Aftermath
109
  Statue of Liberty image   TTE   Aftermath
110
  Some other hand sign   TTE   Aftermath
111
  New sboy photo   TTE   Aftermath
112
  Central Canada Citizen   TTE   Aftermath
113
  Big Southampton Engineer's memorial photo   TTE   Aftermath
114
  Ft. Wayne New s 15 April 1912   TTE   Aftermath
115
  Chicago Daily Tribue 17 April 1912   TTE   Aftermath
116
  Conservation Miracle sign   TTE   Dive
117
  Rusticle photo   TTE   Dive
118
  Conserving photo   TTE   Dive
119
  Artifact recovery sign   TTE   Dive
120
  Nadir photo   TTE   Dive

 

25



--------------------------------------------------------------------------------



 



              Item Number   Item Description   Catalog   Location
121
  Nautile photo   TTE   Dive
122
  Dishes photo   TTE   Dive
123
  Bow photo   TTE   Dive
124
  Map   TTE   Dive
125
  Dive 2000 large photo   TTE   Dive
126
  Dive 2000 large photo   TTE   Dive
127
  Dive 2000 large photo   TTE   Dive
128
  Dive 2000 large photo   TTE   Dive
129
  Dive 2000 large photo   TTE   Dive
130
  Dive 2000 large photo   TTE   Dive
131
  Bow model   TTE   Dive
132
  Press kit photos (6)   TTE   MML
133
  Press kit photos (6)   TTE   MML
134
  Anatoly photo and bio   TTE   Dive
135
  Presentation of plaque photo   TTE   Dive
136
  Mike and Sebastian with Diane Sawyer   TTE   Dive
137
  Titanica production photo-anatoly   TTE   Dive
138
  Leo's costume reproduction   TTE   MML
139
  2 large photos - movie (flying, moment)   TTE   MML
140
  Jesus, Civil War, Titanic sign   TTE   mco office
 
  Club 24 June 1980       xxxxxx
142
  Postal cover Woody stamp reproduction   TTE   LOB
143
  Ralph White 9x14 photos (17)   TTE   Dive
144
  Ralph White large photo   TTE   Dive
145
  Ralph White title page photo   TTE   Dive
146
  Winnie Trout photos oval (2)   TTE   mco office
147
  1997 expedition raising hull packet (ink drawing,   TTE   mco office
 
  photo w /hull section marked, patch and co-       xxxxxx
 
  ordinates, 2 letters       xxxxxx
148
  Lifeboat 14 tow ing photo   TTE   mco office
149
  Minia photo   TTE   Aftermath
150
  Stevensgraph Titanic reproduction   TTE   LOB
151
  Marconi olympic vs carpathia   TTE   Aftermath
152
  Marconi olympic vs carpathia   TTE   Aftermath
153
  Marconi olympic vs carpathia   TTE   Aftermath
154
  Marconi olympic vs carpathia   TTE   Aftermath
155
  3 recovery photos from Halifax   TTE   Storage
156
  Molly photo   TTE   Aftermath
157
  Copy of first class menu Titanic 14 April 1912   TTE   MML
158
  canopic menu   TTE   Verandah
159
  blue/white 2nd class saucer   TTE   Verandah
160
  11/2/11 majestic menu   TTE   Verandah

 

26



--------------------------------------------------------------------------------



 



              Item Number   Item Description   Catalog   Location
161
  4/2 menu reproduction   TTE   Verandah
162
  4/12 menu reproduction   TTE   Verandah
163
  1/3/10 adriatic menu   TTE   Verandah
164
  12/29/09 adriatic menu   TTE   Verandah
165
  1st class dinner plate   TTE   Verandah
166
  Olympic new el post grand staircase panel   TTE   MML
167
  St Louis Republican   TTE   Verandah
168
  Daily Mirror 16 april 1912   TTE   Aftermath
169
  Daily Mirror 17 april 1912   TTE   Aftermath
170
  silk w all murals (45) exhibition and photos   TTE   Aftermath
171
  Richmond april 26, 1912 new spaper   TTE   Verandah
172
  time sept 23, 1985   TTE   mco office
173
  time aug 3, 1987   TTE   mco office
174
  newsweek sept. 16, 1985   TTE   mco office
175
  time nov. 2, 1987   TTE   mco office
176
  time sept. 16, 1985   TTE   mco office
177
  people wkly march 16, 1998 (2)   TTE   mco office
178
  seaport winter 1986   TTE   mco office
179
  memories feb/mar 1989   TTE   mco office
180
  le point sept 22, 1985   TTE   mco office
181
  us news aug. 11, 1986   TTE   mco office
182
  newsweek sept. 23, 1985   TTE   mco office
183
  discover jan. 1988   TTE   mco office
184
  People wkly aug. 20, 1998   TTE   mco office
185
  fl television magazine tampa oct. 25, 1987 (4)   TTE   mco office
186
  time july 21, 1997   TTE   mco office
187
  Life June 1997   TTE   mco office
188
  Seafaring tow n silk sign   TTE   mco office
189
  Murdoch quote sign   TTE   Boarding
190
  crystal reproduction w sl vase   TTE   Boiler
191
  crystal reproduction goblets (2)   TTE   Tea Room
192
  Jack Stew ard note w /w oman and cat photo repro   TTE   Tea Room

 

27



--------------------------------------------------------------------------------



 



Office Furniture & Machines
File Cabinets (10)
Desk (6)
Phone System
Refrigerator w/ice maker
Cloth Stacking Chairs (15)
Conference Table
Store Fixtures & Exhibit Cases
Cash Safe
Gift Shop Display Fixtures
Cash wrap unit
Custom Armoire (2)
Artifact Display Cases (32)
Dinner show banquet chairs (100)
Dinner show 72” tables (25)
Actors Green Room
Mini Grand Stair Dom
Wine Cooler Refrigerator
Gift shop Bags Sm- Med- Lg-X Lg
Computers
(2) POS Computers (2)
 QuickBooks POS licenses
Computer (5)
Audio / Visual Equipment
DVD Players (6)
TV Monitors (9) Plasmas
TV Monitors (3)
Audio, Video, sound scapes, product
Queline & Ismay Video
Lighting, Show Control, Production
TV Racks (3)
Machinery & Equipment
High Lift
Emergency battery backup Exit signs
Fire Extinguishers (13)


 

28



--------------------------------------------------------------------------------



 



Pallet Jack

Signs
8x8 (12mm)motion Video (deposit)
Parking Lot Sign
Props & Thematic Staging
Framed poster (lobby)
Entry Wood Doors & auto Trigger
Theater Podium & Ticket light
Ships rail Theater
Faux Ismay Bookshelf & Blue Print
16’ Fiberglass Propeller
Marconi radio room
Veranda Café
Cargo hold Renault
Water tight door indicator Movie
Ship’s Wheel / Telemotors
Starry Night Curtain
Acrylic Memorial Wall & light trig.
8’ Shipwreck Model (in case)
Grand Staircase & Titanic Cherub
First Class Parlor Suite — Complete
Boiler Room
1910 Original Ticket booth-Departure
Gantry — Departure
Iceberg
Starry Night & Lazer
Wood Gate (Departure)
Giant Wall Map
Water Tight Door
Boarding Ship’s Door
Cargo Fog Machine, timer, trigger
Cargo Boxes

 

29



--------------------------------------------------------------------------------



 



Gangway
First Class Doors
Shipyard Warehouse doors green
20’ Titanic Photo Muriel Shipyard
Ballard Shipyard Titanic Movie
Shipyard Iron windows
Leasehold Improvements (may insure to benefit of Landlord)

DNA Custom Flooring & Paint
Palm Harbor Electric
Sheet Metal Starry Night HVAC
Pinnacle Fire Sprinkler
William Stone (dry wall)
Bathrooms remodel & Fixtures
Carpet Brokers
Access Door & Glass
Wizards
Security System
Exterior Titanic Mural
Framing, Woodwork
Foam Ceiling
Awnings
Exterior Speakers JBL
Grand Stair Dog Hatch & Motor
Intellectual Property Rights
All of Seller’s right, title in interest in and to the name “Titanic the
Experience” and the related websites of Seller.

 

30



--------------------------------------------------------------------------------



 



Schedule 2(b)
Retained Assets
1. Shareholder Personal and Family Items

                                 
Jack Steward note w /woman and cat photo re
  TTE   $ 5.00     $ 0.00     $ 5.00     Aftermath
1980 Mike Harris Sr. expedition jacket
  TTE                           Dive
1980 Mike Harris Sr. expedition hat
  TTE                           Dive
1980 expedition flag
  TTE                           Dive
Mike Harris Sr. photograph w /microphones
  TTE                           Dive
Mike Harris Sr. with Orson Wells photo
  TTE                           Dive
1980 Expedition side-scan sonar map
  TTE   $ 500.00     $ 125.00     $ 625.00     Dive
2” at depth crushed” signed 2005 cups
  TTE   $ 50.00     $ 0.00     $ 50.00     Dive
original foam 2005 cup
  TTE   $ 20.00     $ 0.00     $ 20.00     Dive
photos of plaques on bow (2)
  TTE   $ 10.00     $ 0.00     $ 10.00     Dive
cast cooler from 2005 dive
  TTE   $ 125.00     $ 0.00     $ 125.00     Dive
stamped postcard (5)
  TTE   $ 20.00     $ 0.00     $ 20.00     Dive
stamp for postcards
  TTE   $ 50.00     $ 0.00     $ 50.00     Dive
Guiness plaque
  TTE   $ 600.00     $ 0.00     $ 600.00     Dive
TTE plaque
  TTE   $ 600.00     $ 0.00     $ 600.00     Dive
photo showing guiness plaque being laid
  TTE   $ 5.00     $ 0.00     $ 5.00     Dive
Tampa articles from 1980
  TTE   $ 100.00     $ 0.00     $ 100.00     Storage
Titanic expedition press conf. invite Explorers
  TTE   $ 150.00     $ 0.00     $ 150.00     mco office
Club 24 June 1980
              xxxxxxxx     xxxxxx     xxxxxx
Search for the Titanic poster signed by the
  TTE   $ 500.00     $ 125.00     $ 625.00     MML
Presentation of plaque photo
  TTE   $ 50.00     $ 0.00     $ 50.00     Dive
Mike and Sebastian with Diane Sawyer
  TTE   $ 50.00     $ 0.00     $ 50.00     Dive
Guiness award w /certifacte copy
  TTE   $ 500.00     $ 0.00     $ 500.00     Dive
Dive suit GMH 2000 expedition
  TTE   $ 900.00     $ 0.00     $ 900.00     Dive
Hats (3) 2000 Expedition GMH
  TTE   $ 300.00     $ 0.00     $ 300.00     Dive
National Geographic model from Secrets
  TTE   $ 800.00     $ 0.00     $ 800.00     Aftermath
Revealed Plexi glass 5 ft length
              xxxxxxxx     xxxxxx     xxxxxx

 

      2.  
Seller shall right to retain one (1) of the (3) licenses to use QuickBooks point
of sale software used at the Orlando Exhibit.
  3.  
All licenses for ADP software for employee / payroll management.
  4.  
All items located in Seller’s Orlando storage facility 6426 Milner Blvd,
Suite 101, Orlando, Florida 32809 other than gift bags.

 

31



--------------------------------------------------------------------------------



 



Schedule 3(a)(ii)
Loan Artifacts

                  Item Number   Owner Name   Description        
1
  Cyrstal Vanaria   Brick   CV.1   Shipyard
2
  Cyrstal Vanaria   Board   CV   Shipyard
3
  Cyrstal Vanaria   Passenger list with ad for Titanic   CV   LOB
4
  Cyrstal Vanaria   Set decking in shadowbox   CV   MML
5
  Cyrstal Vanaria   Red dress   CV   Admiss
6
  Denise Vanaria   Trunk with hangers   DV.1   Stateroom
7
  Denise Vanaria   Bodice   DV.2   Stateroom
8
  Denise Vanaria   Gloves   DV.3   Stateroom
9
  Denise Vanaria   Gloves   DV.4   Stateroom
10
  Denise Vanaria   Gloves   DV   Departure
11
  Denise Vanaria   Nightgown with bloomers   DV   Departure
12
  Denise Vanaria   Shoe buckles (2)   DV   LOB
13
  Denise Vanaria   Collar   DV   LOB
14
  Denise Vanaria   Pendant   DV   LOB
15
  Denise Vanaria   Bracelet   DV   LOB
16
  Denise Vanaria   Earrings   DV   LOB
17
  Denise Vanaria   Child's purse   DV   LOB
18
  Denise Vanaria   Gloves   DV   LOB
19
  Denise Vanaria   Vintage postcard   DV   LOB
20
  Denise Vanaria   Vintage postcard   DV   LOB
21
  Denise Vanaria   Vintage postcard   DV   LOB
22
  Denise Vanaria   Vintage postcard   DV   LOB
23
  Denise Vanaria   Vintage postcard   DV   LOB
24
  Denise Vanaria   Vintage postcard   DV   LOB
25
  Denise Vanaria   Vintage postcard   DV   LOB
26
  Denise Vanaria   Good Housekeeping April 1912   DV   LOB
27
  Denise Vanaria   Bowler Hat   DV   LOB
28
  Denise Vanaria   Bowler hat with case   DV   LOB
29
  Denise Vanaria   Ladies World April 1912   DV   LOB
30
  Denise Vanaria   April 1912 issue of Cosmopoliton   DV   LOB
31
  Denise Vanaria   Boots   DV   LOB
32
  Denise Vanaria   Parasol   DV   LOB
33
  Denise Vanaria   Vintage cotton dress and shoes   DV   Stateroom
34
  Denise Vanaria   vintage hat   DV   Stateroom
35
  Jeff Deal   Framed Smoking Room Tile   TTE (JD)   LOB
36
  Jeff Deal   Wsl cloissone pin   TTE (JD)   LOB
37
  Jeff Deal   Mini-frame — Titanic passenger Maybelle Thorne   TTE (JD)   LOB
38
  Jeff Deal   April 2, 1912 titanic menu — repro   TTE (JD)   LOB
39
  Jeff Deal   titanic stationary replica   TTE (JD)   LOB
40
  Jeff Deal   Titanic card table felt   TTE (JD)   LOB
41
  Jeff Deal   H/W archive photo Olympic smoking room   TTE (JD)   LOB
42
  Jeff Deal   THS 1982 Smoking Room render   TTE (JD)   LOB
43
  Jeff Deal   Olympic stationary   TTE (JD)   LOB
44
  Jeff Deal   Olympic mail tag sticker   TTE (JD)   LOB
45
  Jeff Deal   WSL purchase receipt June 15, 1908   TTE (JD)   LOB
46
  Jeff Deal   First class plain boullion dish, no back markings   TTE (JD)  
Verandah
47
  Jeff Deal   First class plain boullion dish, marked on back Bridgwood   TTE
(JD)   Verandah
48
  Jeff Deal   Olympic star menu holder   TTE (JD)   Verandah
49
  Jeff Deal   3rd class titanic menu replica   TTE (JD)   Verandah

 

32



--------------------------------------------------------------------------------



 



                  Item Number   Owner Name   Description        
50
  Jeff Deal   Olympic feb 1912 menu   TTE (JD)   Verandah
51
  Jeff Deal   Framed Turkish Bath Cooling Room Collage   TTE (JD)   Edith
52
  Jeff Deal   Cooling room tile piece   TTE (JD)   Edith
53
  Jeff Deal   Edith Haisman biography — signed   TTE (JD)   Edith
54
  Jeff Deal   Mourning pin — Mary Newell   TTE (JD)   Aftermath
55
  Jeff Deal   Annie Caton watch — engraved   TTE (JD)   Aftermath
56
  Jeff Deal   Brittanic 1st class wood unframed from 1st class bridge entrance  
TTE (JD)   Aftermath
57
  Jeff Deal   Britannic lifeboat whistle   TTE (JD)   Aftermath
58
  Jeff Deal   Marie Walsh photo (Annie Caton's daughter)   TTE (JD)   Aftermath
59
  Jeff Deal   Annie Caton transfer orders   TTE (JD)   Aftermath
60
  Jeff Deal   Annie Caton farm photo   TTE (JD)   Aftermath
61
  Jeff Deal   Annie Caton and stewardesses photo   TTE (JD)   Aftermath
62
  Jeff Deal   Annie Caton and statue photo   TTE (JD)   Aftermath
63
  Jeff Deal   Odell family negative   TTE (JD)   Aftermath
64
  Jeff Deal   Reading Room negative   TTE (JD)   Aftermath
65
  Jeff Deal   Deck Father Browne self portrait negative   TTE (JD)   Aftermath
66
  Jeff Deal   Bride/Phillips Negative   TTE (JD)   Aftermath
67
  Jeff Deal   Bride/Phillips Negative   TTE (JD)   Aftermath
68
  Jeff Deal   Odell lounging negative   TTE (JD)   Aftermath
69
  Jeff Deal   Sister negative   TTE (JD)   Aftermath
70
  Jeff Deal   Mustache guy and ship negs   TTE (JD)   Aftermath
71
  Jeff Deal   ANTR premeire negative   TTE (JD)   Aftermath
72
  Jeff Deal   Ship negative   TTE (JD)   Aftermath
73
  Jeff Deal   2 odell negatives   TTE (JD)   Aftermath
74
  Jeff Deal   promanade deck negative   TTE (JD)   Aftermath
75
  Jeff Deal   Crane and ship negative   TTE (JD)   Aftermath
76
  Jeff Deal   3 people negative x3   TTE (JD)   Aftermath
77
  Jeff Deal   Bride/Phillips negative and odell negative   TTE (JD)   Aftermath
78
  Jeff Deal   Ship and Haisman negatives   TTE (JD)   Aftermath
79
  Jeff Deal   Belfast 2 negatives   TTE (JD)   Aftermath
80
  Jeff Deal   Bride/Phillips Negative   TTE (JD)   Aftermath
81
  Jeff Deal   Wheelhouse negative   TTE (JD)   Aftermath
82
  Jeff Deal   Odell family negative   TTE (JD)   Aftermath
83
  Jeff Deal   Father Brown room negative   TTE (JD)   Aftermath
84
  Jeff Deal   Odell lounging negative   TTE (JD)   Aftermath
85
  Jeff Deal   Writing room negative   TTE (JD)   Aftermath
86
  Jeff Deal   REading Room negative   TTE (JD)   Aftermath
87
  Jeff Deal   Father Brown self portrait deck negative   TTE (JD)   Aftermath
88
  Jeff Deal   Odell lounging negative   TTE (JD)   Aftermath
89
  Jeff Deal   Framed Mooring Bollard piece   TTE (JD)   Dive
90
  Jeff Deal   Underwater Big Piece retrieval photo   TTE (JD)   Dive
91
  Jeff Deal   Big Piece on display photo   TTE (JD)   Dive
92
  Jeff Deal   Big Piece on display with plaque photo   TTE (JD)   Dive
93
  Jeff Deal   Big Piece on display (vegas?) photo   TTE (JD)   Dive
94
  Jeff Deal   Big Piece on display with plaque photo   TTE (JD)   Dive
95
  Jeff Deal   Underwater longshot Big Piece retrieval   TTE (JD)   Dive
96
  Jeff Deal   Above water Big Piece retrieval   TTE (JD)   Dive
97
  Jeff Deal   Bollard conservation photo   TTE (JD)   Dive
98
  Jeff Deal   Bollard on side photo   TTE (JD)   Dive
99
  Jeff Deal   Bollard on side photo   TTE (JD)   Dive
100
  Jeff Deal   Bollard on side photo   TTE (JD)   Dive

 

33



--------------------------------------------------------------------------------



 



                  Item Number   Owner Name   Description        
101
  Jeff Deal   Bollard on display photo   TTE (JD)   Dive
102
  Jeff Deal   Framed metal pieces of Big Piece   TTE (JD)   Dive
103
  Jeff Deal   Signed Movie Script   TTE (JD)   MML
104
  Jeff Deal   Titanic photo signed by M. Dean w/providence photo   TTE (JD)  
MML
105
  Jeff Deal   Letter to Mr. Chappell by M. Dean   TTE (JD)   MML
106
  Jeff Deal   Bentham landing card copy signed by M. Dean   TTE (JD)   MML
107
  Jeff Deal   Titanic photo signed by M. Dean as “Daddy’s Titanic Girlfriend!”  
TTE (JD)   MML
108
  Jeff Deal   Iceberg photo signed by M. Dean   TTE (JD)   MML
109
  Jeff Deal   Framed Movie Place Setting (knife, fork, plate)   TTE (JD)   MML
110
  Jeff Deal   Framed Lifeboat Plaque   TTE (JD)   MML
111
  Jeff Deal   Framed Rose's butterfly hair comb   TTE (JD)   MML
112
  Jeff Deal   Framed Rose "safe" note   TTE (JD)   MML
113
  Jeff Deal   Framed Movie dinner plate   TTE (JD)   MML
114
  Jeff Deal   Framed forward/reverse movie luggage tags   TTE (JD)   MML
115
  Jeff Deal   Framed Movie reverse boarding ticket   TTE (JD)   MML
116
  Jeff Deal   Framed 2nd class passenger list   TTE (JD)   MML
117
  Jeff Deal   Movie “steel” piece (wood with paint and rivets) unframed   TTE
(JD)   MML
118
  Jeff Deal   Blue Peterman purse — movie replica   TTE (JD)   MML
119
  Jeff Deal   White Peterman purse — movie replica   TTE (JD)   MML
120
  Jeff Deal   Black Peterman purse — movie replica   TTE (JD)   MML
121
  Jeff Deal   Acme whistle — movie replica   TTE (JD)   MML
122
  Jeff Deal   Move star menu holder   TTE (JD)   MML
123
  Jeff Deal   Gloria Stuart autograph   TTE (JD)   MML
124
  Jeff Deal   Jack/Rose photo w/ her wearing butterfly hairpiece   TTE (JD)  
MML
125
  Jeff Deal   Jack/Rose on deck photo   TTE (JD)   MML
126
  Jeff Deal   Rose photos (6) from her dresser at end of movie   TTE (JD)   MML
127
  Jeff Deal   Photo of movie model (2)   TTE (JD)   MML
128
  Jeff Deal   B/W photo of D-deck escape Jack/Rose   TTE (JD)   MML
129
  Jeff Deal   B/W photo Jack/Rose deck day scene   TTE (JD)   MML
130
  Jeff Deal   2 Forward blue diamond luggage tags — movie   TTE (JD)   MML
131
  Jeff Deal   2 Reverse blue diamond luggage tags — movie   TTE (JD)   MML
132
  Jeff Deal   Red not wanted luggage tag — movie   TTE (JD)   MML
133
  Jeff Deal   2 Red diamond luggage tags — movie   TTE (JD)   MML
134
  Jeff Deal   Forward blue not wanted luggage tag — movie   TTE (JD)   MML
135
  Jeff Deal   Reverse blue not wanted luggage tag — movie   TTE (JD)   MML
136
  Jeff Deal   Tie luggage tag — movie   TTE (JD)   MML
137
  Jeff Deal   Movie folding menu   TTE (JD)   MML
138
  Jeff Deal   Rose writing note   TTE (JD)   MML
139
  Jeff Deal   $20 bill movie prop used by Cal   TTE (JD)   MML
140
  Jeff Deal   Sheet 3 forward diamond lug stickers blue   TTE (JD)   MML
141
  Jeff Deal   Sheet 3 reverse diamond lug stickers blue   TTE (JD)   MML
142
  Jeff Deal   Sheet 2 not wanted forward lug stickers blue   TTE (JD)   MML
143
  Jeff Deal   Sheet 2 not wanted reverse lug stickers blue   TTE (JD)   MML
144
  Jeff Deal   Movie poster signed by Millvina Dean   TTE (JD)   MML
145
  Jeff Deal   H/W archive photo Olympic dining room   TTE (JD)   Tea Room
146
  Jeff Deal   H/W archive photo Olympic Parisian Cafe   TTE (JD)   Tea Room
147
  Jeff Deal   Grand Staircase HW photo   TTE (JD)   mco office
148
  Jeff Deal   Grand Staircase HW photo — clock   TTE (JD)   mco office
149
  Jeff Deal   Map room photo   TTE (JD)   mco office
150
  Jeff Deal   Officer photo   TTE (JD)   mco office

 

34



--------------------------------------------------------------------------------



 



                  Item Number   Owner Name   Description        
151
  Jeff Deal   Minia photo   TTE (JD)   mco office
152
  Jeff Deal   Lifejacket -movie   TTE (JD)   mco office
153
  Jeff Deal   Deck chair — movie   TTE (JD)   mco office
154
  Jeff Deal   Sisters Photo   TTE (JD)   mco office
155
  Jeff Deal   Haisman photo   TTE (JD)   mco office
156
  Jeff Deal   TWS Brown photo   TTE (JD)   mco office
157
  Jeff Deal   TWS Brown/Haisman photo (2)   TTE (JD)   mco office
158
  Jeff Deal   ANTR premeire photo   TTE (JD)   mco office
159
  Jeff Deal   Father Brown deck "self portrait"   TTE (JD)   mco office
160
  Jeff Deal   Father Brown deck chairs photo   TTE (JD)   mco office
161
  Jeff Deal   Father Brown writing room photo   TTE (JD)   mco office
162
  Jeff Deal   Father Brown Lily Odell photo   TTE (JD)   mco office
163
  Jeff Deal   Father Brown Jack Odell photo   TTE (JD)   mco office
164
  Jeff Deal   Phillips/Bride photo   TTE (JD)   mco office
165
  Jeff Deal   Father Brown room photo   TTE (JD)   mco office
166
  Jeff Deal   Britannic photo   TTE (JD)   mco office
167
  Jeff Deal   Framed Grand Staircase piece Britannic w/painting   TTE (JD)  
Aftermath
168
  Lee & Kelly Everitt   Grand Staircase wood reproduction + 2 photos   LKE   G
Staircase
169
  Lee & Kelly Everitt   Rigging Blueprint reproduction   LKE   Edith
170
  Lee & Kelly Everitt   Launch ticket   LKE   Shipyard
171
  Lee & Kelly Everitt   Reproduction color Queens Island photo   LKE   Shipyard
172
  Lee & Kelly Everitt   Board   LKE.31   Shipyard
173
  Lee & Kelly Everitt   Board   LKE.32   Shipyard
174
  Lee & Kelly Everitt   Board   LKE.33   Shipyard
175
  Lee & Kelly Everitt   Board   LKE.34   Shipyard
176
  Lee & Kelly Everitt   Brick   LKE.61   Shipyard
177
  Lee & Kelly Everitt   Full 5pps repro 1st class china set   LKE   MML
178
  Lee & Kelly Everitt   1st class stateroom tag with string   LKE   Departure
179
  Lee & Kelly Everitt   1st class stateroom tag with string   LKE   Departure
180
  Lee & Kelly Everitt   2nd class stateroom tag with string   LKE   Departure
181
  Lee & Kelly Everitt   round F 1st class sticker   LKE   Departure
182
  Lee & Kelly Everitt   round R 1st class sticker   LKE   Departure
183
  Lee & Kelly Everitt   diamond 1st class sticker   LKE   Departure
184
  Lee & Kelly Everitt   2nd class not wanted sticker   LKE   Departure
185
  Lee & Kelly Everitt   Square K luggage sticker   LKE   Departure
186
  Lee & Kelly Everitt   Round K luggage sticker   LKE   Departure
187
  Lee & Kelly Everitt   Square T luggage sticker   LKE   Departure
188
  Lee & Kelly Everitt   Blue R hold luggage sticker   LKE   Departure
189
  Lee & Kelly Everitt   Gantry postcard   LKE.70   Shipyard
190
  Lee & Kelly Everitt   Engine testing room floor block   LKE.4   Shipyard
191
  Lee & Kelly Everitt   Large gantry piece   LKE.14   Shipyard
192
  Lee & Kelly Everitt   Photo with gantry piece   LKE.15   Shipyard
193
  Lee & Kelly Everitt   Photo with gantry piece   LKE.16   Shipyard
194
  Lee & Kelly Everitt   Photo with gantry piece   LKE.17   Shipyard
195
  Lee & Kelly Everitt   Engineering plate partial deck plan   LKE   Shipyard
196
  Lee & Kelly Everitt   Rivet   LKE.26   Shipyard
197
  Lee & Kelly Everitt   Broken horizonal rivet   LKE.27   Shipyard
198
  Lee & Kelly Everitt   Blai   LKE.28a   Shipyard
199
  Lee & Kelly Everitt   Blai   LKE.28b   Shipyard
200
  Lee & Kelly Everitt   Blai   LKE.28c   Shipyard

 

35



--------------------------------------------------------------------------------



 



                  Item Number   Owner Name   Description        
201
  Lee & Kelly Everitt   Chain   LKE.18   Shipyard
202
  Lee & Kelly Everitt   Photo with chain   LKE.19   Shipyard
203
  Lee & Kelly Everitt   Photo with chain   LKE.20   Shipyard
204
  Lee & Kelly Everitt   Photo with chain   LKE.21   Shipyard
205
  Lee & Kelly Everitt   Caulker's Piecework Rates 1900   LKE.22   LOB
206
  Lee & Kelly Everitt   Belfast District Demarcation 1904   LKE.23   LOB
207
  Lee & Kelly Everitt   Memorandum of Agreement 1914   LKE.24   LOB
208
  Lee & Kelly Everitt   Rates for Making and Fitting Liners 1919   LKE.25   LOB
209
  Lee & Kelly Everitt   Shipbuilder   LKE.37   LOB
210
  Lee & Kelly Everitt   Black and white brochure   LKE.29   LOB
211
  Lee & Kelly Everitt   Red brochure   LKE.31   LOB
212
  Lee & Kelly Everitt   3 funnel photo   LKE.32   LOB
213
  Lee & Kelly Everitt   Des Moines Capital 16 April 1912   LKE   Aftermath
214
  Lee & Kelly Everitt   NY Harbor map, vintage   LKE   Departure
215
  Lee & Kelly Everitt   Ship registry reproduction   LKE   Shipyard
216
  Lee & Kelly Everitt   Night Nomadic in Paris photo   LKE.1   Boarding
217
  Lee & Kelly Everitt   Night Nomadic in Paris photo   LKE.2   Boarding
218
  Lee & Kelly Everitt   3 photos, informal ribbons, authentic Trans-   LKE.5-  
Edith
219
  Lee & Kelly Everitt   port decoration, authentic RNR Long Service   11  
xxxxxx
220
  Lee & Kelly Everitt   Decoration with box       xxxxxx
221
  Lee & Kelly Everitt   Titanic deck plan reproduction   LKE   Edith
222
  Lee & Kelly Everitt   Advanced passenger list   LKE   LOB
223
  Lee & Kelly Everitt   Flags and Funnels book   LKE   LOB
224
  Lee & Kelly Everitt   Cufflinks reproduction   LKE.30   LOB
225
  Lee & Kelly Everitt   Amy bracelet reproduction   LKE.14   LOB
226
  Lee & Kelly Everitt   Amy Stanley photo   LKE.56   LOB
227
  Lee & Kelly Everitt   Vintage diary, mentions Astors   LKE.31   LOB
228
  Lee & Kelly Everitt   Postcard reproduction   LKE.38   LOB
229
  Lee & Kelly Everitt   Postcard reproduction   LKE.39   LOB
230
  Lee & Kelly Everitt   Postcard reproduction   LKE   LOB
231
  Lee & Kelly Everitt   Postcard reproduction   LKE   LOB
232
  Lee & Kelly Everitt   Hotel card reproduction   LKE.40   LOB
233
  Lee & Kelly Everitt   Eleanor Shuman signed second class dining   LKE.42   LOB
234
  Lee & Kelly Everitt   room postcard       Xxxxxx
235
  Lee & Kelly Everitt   WSL clothes hanger   LKE   LOB
236
  Lee & Kelly Everitt   Postcard reproduction   LKE.43   LOB
237
  Lee & Kelly Everitt   Officer button - Liverpool   lke.47   LOB
238
  Lee & Kelly Everitt   Officer button - London   lke.48   LOB
239
  Lee & Kelly Everitt   Officer button   LKE   LOB
240
  Lee & Kelly Everitt   shirt officer button   LKE   LOB
241
  Lee & Kelly Everitt   cuff officer button   LKE   LOB
242
  Lee & Kelly Everitt   Postcard reproduction   LKE   LOB
243
  Lee & Kelly Everitt   Matchbook cover   Lke.49   LOB
244
  Lee & Kelly Everitt   Smoking Room Entrance photo   LKE.121   mco office
245
  Lee & Kelly Everitt   pool tile from Olympic   LKE   LOB
246
  Lee & Kelly Everitt   pool tile from Olympic   LKE   LOB
247
  Lee & Kelly Everitt   Barber Shop photo   LKE.122   LOB
248
  Lee & Kelly Everitt   Passenger list reproduction   LKE   LOB
249
  Lee & Kelly Everitt   blue deck of cards with box   LKE   LOB
250
  Lee & Kelly Everitt   WSL deck of cards with box   LKE.37   LOB

 

36



--------------------------------------------------------------------------------



 



                  Item Number   Owner Name   Description        
251
  Lee & Kelly Everitt   Framed Titanic floor tile, first class smoking rm  
LKE.30   LOB
252
  Lee & Kelly Everitt   Flag and funnels book with pencil   LKE.118   Storage
253
  Lee & Kelly Everitt   Music book reproduction   LKE.119   Storage
254
  Lee & Kelly Everitt   dinner knife (no indentions)   LKE   Verandah
255
  Lee & Kelly Everitt   serving spoon   LKE   Verandah
256
  Lee & Kelly Everitt   #38 napikin ring   LKE   Verandah
257
  Lee & Kelly Everitt   3rd class oval veg bowl   LKE   Verandah
258
  Lee & Kelly Everitt   3rd class rim soup   LKE   Verandah
259
  Lee & Kelly Everitt   3rd class rim soup bowl underwater photo   LKE  
Verandah
260
  Lee & Kelly Everitt   3rd class mug   LKE   Verandah
261
  Lee & Kelly Everitt   silver dessert bowl w/plate (set)   LKE   Verandah
262
  Lee & Kelly Everitt   copper sugar bowl   LKE   Verandah
263
  Lee & Kelly Everitt   polished silver creamer   LKE   Verandah
264
  Lee & Kelly Everitt   creamer   LKE   Verandah
265
  Lee & Kelly Everitt   Grand Staircase photo (Dornan)   LKE   Edith
266
  Lee & Kelly Everitt   Olympic moulding — short   LKE   Edith
267
  Lee & Kelly Everitt   Illustrated London News 27 April 1912   LKE   Aftermath
268
  Lee & Kelly Everitt   Lowe's dischage reproduction   LKE   Aftermath
269
  Lee & Kelly Everitt   Washington Post 21 April 1912   LKE.35   Aftermath
270
  Lee & Kelly Everitt   Evening Star 20 April 1912   LKE.59   Aftermath
271
  Lee & Kelly Everitt   Stead the Man book   LKE.32   Aftermath
272
  Lee & Kelly Everitt   The Life of WT Stead book   LKE.33   Aftermath
273
  Lee & Kelly Everitt   WT Stead photo   LKE.55   Aftermath
274
  Lee & Kelly Everitt   Postcard of Southampton Engineer’s memorial   LKE.56  
Aftermath
275
  Lee & Kelly Everitt   Lillian Bentham landing card reproduction   LKE.57  
Aftermath
276
  Lee & Kelly Everitt   silver ash tray   LKE   LOB
277
  Lee & Kelly Everitt   large piece olympic deck wood   LKE   LOB
278
  Lee & Kelly Everitt   medium piece olympic deck wood   LKE   LOB
279
  Lee & Kelly Everitt   small piece olympic deck wood   LKE   LOB
280
  Lee & Kelly Everitt   fish “butterfly” knife   LKE   Verandah
281
  Lee & Kelly Everitt   relief fund cheque   LKE   Verandah
282
  Lee & Kelly Everitt   memorial music post card   LKE   MML
283
  Lee & Kelly Everitt   med. Orient cruise arabic postcard   LKE   MML
284
  Lee & Kelly Everitt   arabic post card   LKE   MML
285
  Lee & Kelly Everitt   arabic post card   LKE   MML
286
  Lee & Kelly Everitt   repro 1st class dinner plate   LKE   Tea Room
287
  Lee & Kelly Everitt   WSL button in frame   LKE   MML
288
  Lee & Kelly Everitt   8x10 signed Millvena Dean of Titanic   LKE   MML
289
  Lee & Kelly Everitt   Millvenia Dean signed postcard for exhibit   LKE   MML
290
  Lee & Kelly Everitt   adriatic post card   LKE   MML
291
  Lee & Kelly Everitt   NY American 17 April 1912 reproduction   LKE   Aftermath
292
  Lee & Kelly Everitt   Carpathia photo   LKE.55   Aftermath
293
  Lee & Kelly Everitt   Relief fund cheque reproductions   LKE.53   Aftermath
294
  Lee & Kelly Everitt   Relief fund cheque reproductions   LKE   Aftermath
295
  Lee & Kelly Everitt   Lifeboat 14 towing Collapsible D photo   LKE.54  
Aftermath
296
  Lee & Kelly Everitt   Wendia Heininen corpse photo   LKE.55   Aftermath
297
  Lee & Kelly Everitt   Wendia Heininen headstone photo   LKE.56   Aftermath
298
  Lee & Kelly Everitt   3 movie promo photos   LKE   MML
299
  Lee & Kelly Everitt   Benefit concert ticket reproduction   LKE.57   Aftermath
300
  Lee & Kelly Everitt   Illustrated London News page, orchestra   LKE  
Aftermath

 

37



--------------------------------------------------------------------------------



 



                  Item Number   Owner Name   Description        
301
  Lee & Kelly Everitt   Hartley Collage   LKE   Aftermath
302
  Lee & Kelly Everitt   Gloria Stuart photo with autograph   LKE   MML
303
  Lee & Kelly Everitt   Bernard Hill photo with autograph   LKE   MML
304
  Lee & Kelly Everitt   Large shine-through movie poster   LKE   MML
305
  Lee & Kelly Everitt   Video - movie   LKE   MML
306
  Lee & Kelly Everitt   People weekly 3/16/98   LKE   MML
307
  Lee & Kelly Everitt   Illustrated screenplay - movie   LKE   MML
308
  Lee & Kelly Everitt   Poster book - movie   LKE   MML
309
  Lee & Kelly Everitt   4 color lobby cards (Titanic, 1953)   LKE85-88   MML
310
  Lee & Kelly Everitt   Collage (ANTR)   LKE.89-95   MML
311
  Lee & Kelly Everitt   Lobby card Unsinkable M. Brown   LKE.96   MML
312
  Lee & Kelly Everitt   Lobby card Unsinkable M. Brown   LKE.97   MML
313
  Lee & Kelly Everitt   Lobby card Unsinkable M. Brown   LKE.98   MML
314
  Lee & Kelly Everitt   Lobby card Unsinkable M. Brown   LKE.99   MML
315
  Lee & Kelly Everitt   Lobby card Unsinkable M. Brown   LKE.100   MML
316
  Lee & Kelly Everitt   8 production photos (SOS Titanic)   LKE.101-108   MML
317
  Lee & Kelly Everitt   German SOS Titanic poster   LKE   MML
318
  Lee & Kelly Everitt   Raise the Titanic poster   LKE.109   MML
319
  Lee & Kelly Everitt   Small RTT poster with 4 production photos   LKE.110-114
  MML
320
  Lee & Kelly Everitt   Post-production RTT script   LKE.115   MML
321
  Lee & Kelly Everitt   RTT production book   LKE.116   MML
322
  Lee & Kelly Everitt   Ghosts of the Abyss poster   LKE.13   MML
323
  Lee & Kelly Everitt   Sunday Star 28 April 1912   LKE   Aftermath
324
  Lee & Kelly Everitt   16 April 1912 Freeport Daily Journal   LKE   Aftermath
325
  Lee & Kelly Everitt   Construction details   LKE   Shipyard
326
  Lee & Kelly Everitt   Thomas Andrews photo framed   LKE   Edith
327
  Lee & Kelly Everitt   Boston Daily Globe 16 April 1912 am ed.   LKE  
Aftermath
328
  Lee & Kelly Everitt   Boston Daily Globe 16 April 1912 pm ed.   LKE  
Aftermath
329
  Lee & Kelly Everitt   WSL flag   LKE   MML
330
  Lee & Kelly Everitt   Admirility flag   LKE   MML
331
  Lee & Kelly Everitt   Royal Mail flag   LKE   MML
332
  Lee & Kelly Everitt   Unsinkable Molly Brown LP   LKE   MML
333
  Lee & Kelly Everitt   Be British LP   LKE   MML
334
  Lee & Kelly Everitt   ultimate dive shot glass   LKE   Dive
335
  Lee & Kelly Everitt   signed champagne bottle   LKE   Dive
336
  Lee & Kelly Everitt   sprite can   LKE   Dive
337
  Lee & Kelly Everitt   white fiber optic wire   LKE   Dive
338
  Lee & Kelly Everitt   brown fiber optic wire   LKE   Dive
339
  Lee & Kelly Everitt   ultimate dive patch   LKE   Dive
340
  Lee & Kelly Everitt   sinking of titanic book   LKE   Aftermath
341
  Lee & Kelly Everitt   sinking of titanic book mem ed   LKE   Aftermath
342
  Lee & Kelly Everitt   night to remember book   LKE   Aftermath
343
  Lee & Kelly Everitt   Sugar spoon   LKE   Verandah
344
  Lee & Kelly Everitt   Salt spoon   LKE   Verandah
345
  Lee & Kelly Everitt   fork   LKE   Verandah
346
  Lee & Kelly Everitt   napkin ring   LKE   Verandah
347
  Lee & Kelly Everitt   “pre-crush” cooler photo   LKE   Dive
348
  Lee & Kelly Everitt   WSL dive 2005 flag   LKE   Dive
349
  Lee & Kelly Everitt   Harpers Weekly   LKE   Aftermath
350
  Lee & Kelly Everitt   1st class salad plate   LKE   Verandah

 

38



--------------------------------------------------------------------------------



 



                  Item Number   Owner Name   Description        
351
  Lee & Kelly Everitt   set of 5 vintage olympic postcards   LKE   LOB
352
  Lee & Kelly Everitt   Autographed postcard by Eva Hart, Millvina   LKE  
Aftermath
353
  Lee & Kelly Everitt   Dean, and Bertram Dean       Xxxxxx
354
  Lee & Kelly Everitt   Large framed Atlantique Lat. 41 poster   LKE   mco
office
355
  Lee & Kelly Everitt   Fire extinguisher   LKE   LOB
356
  Lee & Kelly Everitt   Bow Under painting 447/1000   LKE   Aftermath
357
  Lee & Kelly Everitt   Marconi   LKE   Aftermath
358
  Lee & Kelly Everitt   Marconi — Margarete   LKE   xxxxxx
359
  Lee & Kelly Everitt   2 1/2’ model titanic   LKE   Aftermath
360
  Lee & Kelly Everitt   Small titanic model   LKE   Aftermath
361
  Lee & Kelly Everitt   Small olympic model   LKE   Aftermath
362
  Lee & Kelly Everitt   Small olympic war model   LKE   Aftermath
363
  Lee & Kelly Everitt   Small britannic model   LKE   Aftermath
364
  Lee & Kelly Everitt   Senate disaster report   LKE   Aftermath
365
  Lee & Kelly Everitt   Lightoller's account   LKE   Aftermath
366
  Lee & Kelly Everitt   Rostron's Loss of the Titanic   LKE   Aftermath
367
  Lee & Kelly Everitt   British official report 8/20/12   LKE   Aftermath
368
  Lee & Kelly Everitt   Bullock’s “A Titanic Hero’   LKE   Aftermath
369
  Lee & Kelly Everitt   Thayer’s account   LKE   Aftermath
370
  Lee & Kelly Everitt   Dodge’s account   LKE   Aftermath
371
  Lee & Kelly Everitt   Cobalt creamer reproduction   LKE   mco office
372
  Lee & Kelly Everitt   soup dish reproduction w/handles   LKE   mco office
373
  Lee & Kelly Everitt   bouillon dish reproduction   LKE   mco office
374
  Lee & Kelly Everitt   signed keldysh godiva bottle   LKE   mco office
375
  Lee & Kelly Everitt   The Danube by frank millet   LKE   mco office
376
  Lee & Kelly Everitt   Expedition to the phillippeans by millet   LKE   mco
office
377
  Lee & Kelly Everitt   sinking of titanic book 1912 original   LKE   mco office
378
  Lee & Kelly Everitt   wreck of the titan hard back   LKE   mco office
379
  Lee & Kelly Everitt   photocopy cast signed movie script — cameron   LKE   mco
office
380
  Lee & Kelly Everitt   fox studio titanic souvenir book   LKE   mco office
381
  Lee & Kelly Everitt   ntl geo august 1998   LKE   mco office
382
  Lee & Kelly Everitt   ntl geo december 2004 (3)   LKE   mco office
383
  Lee & Kelly Everitt   ntl geo dec. 1985   LKE   mco office
384
  Lee & Kelly Everitt   ent weekly dec. 19, 2008   LKE   mco office
385
  Lee & Kelly Everitt   numbered print of williamson wreck photos   LKE   mco
office
386
  Lee & Kelly Everitt   just as the ship went down sheet music   LKE   mco
office
387
  Lee & Kelly Everitt   inst. Of marine engineers booklet   LKE   mco office
388
  Lee & Kelly Everitt   californian incident booklet   LKE   mco office
389
  Lee & Kelly Everitt   case for cpt. Lord booklet, signed by author w/notes  
LKE   mco office
390
  Lee & Kelly Everitt   readers digest ANTR   LKE   mco office
391
  Lee & Kelly Everitt   passenger list reproduction — white   LKE   mco office
392
  Lee & Kelly Everitt   2005 belfast article   LKE   mco office
393
  Lee & Kelly Everitt   lapland text   LKE   mco office
394
  Lee & Kelly Everitt   oscar woody stamp reproduction   LKE   mco office
395
  Lee & Kelly Everitt   star luggage label reproduction   LKE   mco office
396
  Lee & Kelly Everitt   round luggage label reproduction   LKE   mco office
397
  Lee & Kelly Everitt   menu reproduction   LKE   mco office
398
  Lee & Kelly Everitt   amy stanley photo   LKE   mco office
399
  Lee & Kelly Everitt   ent weekly feb 6, 1998   LKE   mco office
400
  Lee & Kelly Everitt   FIM newspaper program 1997-1998   LKE   mco office

 

39



--------------------------------------------------------------------------------



 



                  Item Number   Owner Name   Description        
401
  Lee & Kelly Everitt   Daly article 2009   LKE   mco office
402
  Lee & Kelly Everitt   Cobalt demitasse cup reproduction   LKE   Tea Room
403
  Lee & Kelly Everitt   Cobalt demitasse saucer reproduction   LKE   Tea Room
404
  Lee & Kelly Everitt   Cobalt creamer reproduction   LKE   Tea Room
405
  Lee & Kelly Everitt   Cobalt plate reproduction   LKE   Tea Room
406
  Lee & Kelly Everitt   Cobalt dinner plate reproduction   LKE   Tea Room
407
  Marilyn Price   Day Nomadic in Paris photo   MP.1   Boarding
408
  Marilyn Price   Day Nomadic in Paris photo   MP.2   Boarding
409
  Matt Scoggin   St Louis Dispatch 16 April 1912   MCS.1   Aftermath
410
  Peter Davies Garner   Lifejacket reproduction   PDG.1   Memorial
411
  Peter Davies Garner   Harland And Wolff Engine Shed Floor Block   PDG.2  
Shipyard
412
  Peter Davies Garner   Gantry steel twisted   PDG.3a   Shipyard
413
  Peter Davies Garner   Gantry steel small   PDG.3b   Shipyard
414
  Peter Davies Garner   Chain piece (Great Gate)   PDG.4   Shipyard
415
  Peter Davies Garner   Concrete from Gantry   PDG.5   mco office
416
  Peter Davies Garner   Concrete from Gantry   PDG.6   mco office
417
  Peter Davies Garner   Concrete from Gantry   PDG.7   mco office
418
  Peter Davies Garner   Blai   PDG.8   Shipyard
419
  Peter Davies Garner   Blai   PDG.9   Shipyard
420
  Peter Davies Garner   Blai   PDG.10   Shipyard
421
  Peter Davies Garner   Blai   PDG.11   Shipyard
422
  Peter Davies Garner   Blai   PDG.12   Shipyard
423
  Peter Davies Garner   Blai   PDG.13   Shipyard
424
  Peter Davies Garner   Lengthwise cut rivet   PDG.14   Shipyard
425
  Peter Davies Garner   Olympic lifeboat plaque   PDG.15   LOB
426
  Peter Davies Garner   Scientific American 12 Nov. 1910   PDG.16   Edith
427
  Stephen Stanger   Engineering schematic   SS.1   Boiler
428
  Stephen Stanger   Engineering schematic   SS.2   Boiler
429
  Stephen Stanger   Engineering schematic   SS.3   Boiler

 

40



--------------------------------------------------------------------------------



 



Schedule 3 (a)(iii)
Assumed Contracts

  1.  
CTM Group, Inc. D/B/A “Penny men” Stand alone Penny Machine in Gift Shop.
Contract dated March 30, 1999, One year contract with a 30 day out. 50%-50%
split of gross profit from machine (3 quarters and a penny...penny comes out
with Titanic the Experience logo imprinted on it)
    2.  
IKON Financial Services: Lease Agreement: 2396512 (Ricoh C2050 power pack)
48 months @ $106.00 per month plus tax. Signed on December 10, 2008 and expires
on December 10, 2012.
    3.  
AT&T Service Agreement: Local & Long Distance phone lines. 2 year contract
expires on November 11, 2011. (All exhibit phone lines we have had for
11 years). Seller and Buyer will call ATT together on the Effective Date to a
arrange a transfer of the phone numbers or service if possible, and then Seller
will cancel the agreement.
    4.  
ALSCO Service: Restroom fixtures & weekly service for toilet paper, hand soap,
paper towels etc. A one year contract expires on January 20, 2012.
    5.  
Monthly security service with Kombat, terminable at will. Service was cancelled
but not yet shut off.
    6.  
Collins Catering & Events, LLC weekly catering service for the Dinner Show. At
will contract. Equipment list belonging to Collins at the Orlando Exhibit is:

Equipment:

            1    
Electric 2-door Hot Box
  1    
Electric 2-door Cooler
  1    
Rubbermaid Portable Bar
  2    
Small Stainless Steel Tables
  1    
Queen Rack
  1    
Rolling Speed Rack
  1    
Wooden High Chair
  1    
6’ Table

China and other equipment:

                     
9” Plates
    43;     6” Plates     78  
7” Plates
    32;     Butter Bowls     8  
Dinner Forks
    67;     Salad Forks     112  
Dinner Knives
    87;     Spoons     66  
Butter Knives
    49;     Dressing Spoons     4  
Plate Toppers
    19;     Bread Baskets     7  

 

41



--------------------------------------------------------------------------------



 



                     
Water Pitchers
    1;     Dressing Boats     3  
Salt & Pepper Sets
    14;     Sugar Caddies     14  
Table Stanchions
W/Numbers
    7;     Serving Trays     8  
Tray Jacks
    7              
Water Glasses
    31;     Wine Glasses     26  
Beer Glasses
    28;     Coffee Glasses     14  
Trash Cans
    3;     Metal Cash Box        
Hurricane Lamps
                   
W/Oil 15+
                   
Food or Beverage/Supplies:
                   
Tea Box w/Tea
    1              
Raspberry Vinaigrette
    2     gallon jugs        
Half and Half
    2     cases        
Assorted Soft Drinks
And Bottled Water
    52     cans/bottles        
Wine
    11     bottles        
Beer
    66     cans/bottles        

To-Go Boxes; Plastic Wrap/Foil; Gloves; Cleaning Supplies

 

42



--------------------------------------------------------------------------------



 



Schedule 5(a)
List of Directors & Officers
G. Michael Harris

 

43



--------------------------------------------------------------------------------



 



Schedule 5 (e)
Changes Since June 2011
For periods both and after June 2011, Seller did not pay certain Marketing
partners, Merchandise vendors and the Landlord according to the applicable
arrangements, and therefore the business relationships are not in good standing.
None of these obligation are being assumed by Buyer other than the Lease.

 

44



--------------------------------------------------------------------------------



 



Schedule 5 (f)
Permitted Encumbrances
None

 

45



--------------------------------------------------------------------------------



 



Schedule 5 (g)
Leases
In addition to the Lease, WLM, Inc. has a month to month lease for a storage
facility that it has used to store the Gift Shop bag pallets with Ocean Embassy,
LLC. 6426 Milner Blvd, Suite 101, Orlando, Florida 32809

 

46



--------------------------------------------------------------------------------



 



Schedule 5 (h)
Litigation or Claims; Governmental Investigation

1.  
V.S. Publishing: Produce the magazines T.V. & Visitors Guide & Vacation Guide.
Case number 10-CA-23080, we have a billing dispute for overcharging and WLM will
vigorously defend this case.

2.  
McGee & Powers, P.A. Case number: 11-CA-9247-0. WLM has a billing dispute from
2007. WLM will vigorously defend this case.
  3.  
Litigation with Landlord over the Lease, previously disclosed to Buyer.

4.  
See Schedule 5(e) .

 

47



--------------------------------------------------------------------------------



 



Schedule 5 (l)
Taxes

1.  
WLM will owe its pro-rated share of the Orange County Tangible Tax for 2011.
Historically the tax has been about $2800.00 per year.

2.  
WLM filed its corporate Tax Returns for 2008, 2009 and 2010 late. WLM has not
received any notices from the IRS but anticipates a late filing penalty.

 

48



--------------------------------------------------------------------------------



 



Schedule 5 (n)
Information System & Data Systems

1.  
QuickBooks Point of Sale licenses for the gift shop/admissions computer.

2.  
Website: Titanic the Experience.com, Titanicdinnerevent.com and
Titanicwedding.com

 

49



--------------------------------------------------------------------------------



 



Exhibit A
Assignment of and Second Amendment to Lease
See attached document.

 

50



--------------------------------------------------------------------------------



 



ASSIGNMENT OF
AND SECOND AMENDMENT TO LEASE
THIS ASSIGNMENT OF AND SECOND AMENDMENT TO LEASE (“Amendment”) is entered into
by and among Worldwide Licensing & Merchandising, Inc., a Florida corporation
(“Assignor”), Premier Exhibitions, Inc., a Florida corporation (“Assignee”), and
George F. Eyde Orlando, LLC, a Michigan limited liability company, and Louis J.
Eyde Orlando, LLC, a Michigan limited liability company (collectively,
“Landlord”).
WHEREAS, Landlord and Tenant entered into that certain Lease dated August 22,
2008, as amended by that certain First Amendment to Lease dated January 29, 2010
(as amended, the “Lease”), the term of which commenced on January 1, 2009,
regarding that certain space consisting of approximately 19,726 square feet,
located at 7316, 7324, and 7324-A International Drive, Orlando, Florida 32819,
as more particularly described in the Lease (the “Premises”);
WHEREAS, the parties desire to effect an assignment of the Lease and all rights
and obligations pertaining to the Premises from Assignor to Assignee,
conditioned as set forth herein; and
WHEREAS, the parties also desire to revise the terms of the Lease as set forth
herein;
NOW, THEREFORE, for Ten and No/100 Dollars ($10.00) and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:
1. Incorporation of Recitals. The foregoing recitals are true and correct and
shall be incorporated into this Amendment by this reference.
2. Capitalized Terms. Unless otherwise expressly defined herein, capitalized
terms used in this Amendment shall have the meanings ascribed to such terms in
the Lease.
3. Assignment of Lease. Pursuant to Landlord’s consent, which is hereby granted
subject to the terms and conditions of the Lease and this Amendment, Assignor
assigns to Assignee all rights and obligations under the Lease, including
Tenant’s Security Deposit of $10,000.00, effective as of October 17, 2011 (the
“Effective Date”). As of the Effective Date, Assignee accepts this Assignment
and agrees to comply with and be bound by all the terms and conditions of the
Lease, as amended by this Assignment, from the Effective Date through the
expiration or earlier termination of the term of the Lease (as defined by the
Lease and modified below). Assignee’s rental obligations (as amended by this
Assignment) shall likewise commence as of the Effective Date, such that
Assignee’s rental obligations for October 2011 shall be prorated accordingly.
4. Assumption of Lease. Assignee (a) acknowledges its obligations to perform the
Assignor’s obligations under the Lease; (b) agrees to keep and perform all of
the covenants, conditions and agreements of Assignor arising under or in
connection with the Lease after the Effective Date of this Assignment; and
(c) agrees to assume certain obligation to Landlord for certain rental
arrearages owed by Assignee, as set forth in Sections 5(a) and 11 of this
Amendment.

 

51



--------------------------------------------------------------------------------



 



5. Conditional Release of Assignor and Guarantor.

  (a)  
Assignor’s Arrearages. Landlord, Assignor, and Assignee acknowledge and agree
that as of June 30, 2011, Assignor owes Landlord arrearages totaling $771,790.43
(“Assignor’s Arrearages”), which amount Landlord has agreed to reduce to
$720,000.00 (“Assumed Arrearages”) in consideration of Assignee’s acceptance of
and full performance of all obligations under this Amendment, and which Assignee
has agreed to assume as Assignee’s own rental obligations under the Lease.

  (b)  
Release of Arrearages, Assignor, and Guarantor. G. Michael Harris and Amy G.
Harris (“Guarantors”), as well as Assignor, shall be forever released from
liability for Assignor’s Arrearages as well all obligations arising under the
Lease as of and following the Effective Date, such that Assignee shall then be
deemed the only tenant party to the Lease and Guarantors shall be released from
all liability under that certain Guaranty and Subordination dated August 27,
2008.

6. Assignor’s Authority. Assignor warrants and represents that: (i) Assignor is
a corporation duly organized and in good standing under the laws of the state of
Florida; (ii) all requisite approvals necessary to authorize Assignor to enter
into this Amendment and to carry out Assignor’s obligations have been obtained;
(iii) the undersigned is authorized by Assignor to execute this Amendment on
Assignor’s behalf and thus fully bind Assignor thereby; (iv) this Amendment has
been duly authorized, executed and delivered by Assignor; and (v) the execution
of this Amendment does not and will not violate any contract, covenant or other
agreement to which Assignor may be a party or by which Assignor may be bound.
7. Assignee’s Authority. Assignee warrants and represents that: (i) Assignee has
the full right, power, and authority to assume the Lease and to carry out
Assignee’s obligations thereunder, including this Amendment; (ii) Assignee is a
corporation duly organized and in good standing under the laws of Florida;
(iii) all requisite approvals necessary to authorize Assignee to enter into the
Lease and this Amendment and to carry out Assignee’s obligations have been
obtained; (iv) the undersigned is authorized by Assignee to execute this
Amendment on Assignee’s behalf and thus fully bind Assignee thereby; (v) this
Amendment has been duly authorized, executed and delivered by Assignee; and
(vi) the execution of this Amendment does not and will not violate any contract,
covenant or other agreement to which Assignee may be a party or by which
Assignee may be bound.
8. Use of Premises. Articles 1.1, 2.3, 8.1 and 9 of the Lease are revised to
reflect that Assignee shall and may operate a Titanic themed exhibition at the
Premises, and shall have the right to replace or supplement such Titanic themed
exhibition with a human anatomy or Dialog in the Dark exhibition, or any other
exhibition property then presented to the public by Assignee.

 

52



--------------------------------------------------------------------------------



 



9. Radius Restriction. Article 2.3 of the Lease is revised to expand the
restriction from five (5) miles from the exterior boundaries of the Shopping
Center to ten (10) miles from the exterior boundaries of the Shopping Center and
to expand the restriction to include human anatomy exhibitions in addition to
Titanic themed exhibitions. Notwithstanding the foregoing, Assignee acknowledges
that Assignee has been made aware of, and hereby consents to, Landlord leasing
space within the foregoing ten (10) mile radius to any tenant for exhibits with
the themes of crime scene investigations and Leonardo da Vinci.
10. Revocation of Forbearance Period and Late Fee Waiver. Pursuant to the terms
of Section 5 of the First Amendment to Lease, Sections 3 (Minimum Rent
Forbearance) and 4 (Late Fees) of said amendment are revoked as if never granted
by Landlord, provided that the terms of this Amendment shall prevail with regard
to all arrearages and rent amounts owed as of the Effective Date.
11. Payment of Assumed Arrearages. As payment of rental obligations that have
accrued under the Lease to date, which rental obligations Assignee hereby
assumes only to the extent of the Assumed Arrearages, Assignee shall pay the
Assumed Arrearages as follows: (i) $65,000.00 together with the October 2011
Rent; (ii) seven (7) additional payments of $65,000.00 each along with the Rent
owed at the beginning of every calendar quarter thereafter (i.e. January 1,
April 1, July 1, and October 1), beginning on January 1, 2012, through and
including July 1, 2013; and (iii) $200,000.00 along with the Rent owed on
December 1, 2015. All such payments shall be deemed Rent owed under the Lease.
12. Lease Term.

  (a)  
Initial Term. Articles 1.1 and 3.1 of the Lease are revised to provide that the
initial term of the Lease shall expire at 5:00 p.m. EDT on September 30, 2016,
subject to Assignee’s right to terminate the Lease early as set forth in Section
12(c) of this Amendment.

  (b)  
Revocation of Renewal Rights. Article 3.3 of the Lease (Options to Renew), and
all other references to renewal options or renewal periods in the Lease are
hereby deleted in their entirety, such that Assignee shall have no right to
renew the Lease beyond the initial term of the Lease.

  (c)  
Early Termination. Assignee shall have a one-time right to terminate the Lease
early, effective June 30, 2014, by giving Landlord written notice of such
election no later than January 31, 2014, which notice shall be accompanied by
the payment of the $200,000.00 otherwise owed on December 1, 2015 pursuant to
Section 11(iii) of this Amendment.

13. Rent.

  (a)  
Minimum Rent. Articles 1.1 and 5.1 are revised to provide that Minimum Rent:
(i) through June 30, 2014 shall be $16,000.00 per month plus all applicable
sales taxes, and (ii) from July 1, 2014 through September 30, 2016 shall be
$19,000.00 per month plus all applicable sales taxes. Article 5.1(b) (Annual
Percentage Increase) is hereby deleted in its entirety.

  (b)  
Additional Rent. Articles 5.5, 5.5A, 5.5B, 5.5C, 5.5D and all other references
in the Lease to such Additional Rent established thereunder, are hereby deleted
in their entirety.

 

53



--------------------------------------------------------------------------------



 



14. Tenant Improvement Allowance. Assignee acknowledges that no further Tenant
Improvement Allowance is owed by Landlord or available to Assignee. All
references to the Tenant Improvement Allowance in Article 1.1 of the Lease, or
elsewhere, are hereby deleted in their entirety.
15. Landlord’s Security Interest. Article 13.5 of the Lease is amended to
expressly exclude from Landlord’s security interest therein any and all Titanic
Artifacts used or presented by Assignee at the Premises or any other location,
which assets may not be encumbered. “Titanic Artifacts” shall include all
artifacts exhibited at the exhibition, all artifacts recovered from the wreck
and wreck site of the RMS Titanic, all intellectual property and
provenance-related work product (including but not limited to audio and video
footage, still photographs, and database) related to the Titanic or any of its
artifacts.
16. Rules and Regulations. Article 18 of the Lease is amended to provide that
Operating hours shall be reasonably determined by Landlord and Assignee,
provided that Landlord pre-approves operation of the exhibition during the hours
of 10:00 a.m. to 9:00 p.m., Monday through Saturday and 10:00 a.m. to 6:00 p.m.
Sunday, (subject to Tenant’s right to shorten hours in its reasonable discretion
as the result of low ticket sales), so long as the exhibition is in operation at
least fifty (50) hours per week.
17. Repairs and Maintenance. Article 26.1 of the Lease is amended to add the
following: Landlord is responsible for any and all damage to Assignee’s property
(excluding the Titanic Artifacts which Assignee shall itself have fully insured
against damage for any cause, including Landlord’s negligence or intentional
acts) that results from Landlord’s failure to fulfill its obligations under this
Article 26.1, or the negligence or intentional acts of Landlord or its agents.
Article 26.2 of the Lease is amended to provide that if Landlord fails to
undertake and at all times thereafter diligently pursue to completion the repair
and maintenance of the Premises, Building, Common Areas and Shopping Center as
required thereunder, only 24 hours written notice is required before Tenant may
make such repairs and maintenance in the case of such repairs or maintenance
which constitute an emergency to the structural integrity or safety of the
Premises or which are needed to prevent damage to the Titanic Artifacts located
at the Premises.
18. No Landlord Defaults; Release; no Assignee Defaults. Assignor, Guarantors
and Assignee acknowledge that, as of the Effective Date, Landlord is not in
default of any of the terms or conditions of the Lease and each knows of no
facts which, given the passage of time, would constitute a default by Landlord
under the Lease. Assignor, Guarantors and Assignee waive and forever release
George F. Eyde Orlando, LLC and Louis J. Eyde Orlando, LLC, their successors,
subsidiaries, principals, agents, representatives, employees, shareholders and
assigns (collectively referred to as the “Released Parties”) from any liability
whatsoever, arising prior to

 

54



--------------------------------------------------------------------------------



 



the Effective Date, whether directly or indirectly relating to or arising out of
any work performed by or on behalf of Landlord or Assignor as required by the
Lease, including, without limitation by reference, delay damages, property
damage, business losses, or any consequential, actual or special damages,
regardless of when any such damages may be incurred. Assignor, Guarantors and
Assignee acknowledge that, as of the Effective Date, Assignee is not in default
of any of the terms or conditions of the Lease, and shall not be deemed in
default due to its assumption of the Assumed Arrearages (unless and until
Assignee fails to timely pay same as required under this Amendment), and each
knows of no facts which, given the passage of time, would constitute a default
by Assignee under the Lease.
19. Survival of Lease. It is expressly understood and agreed, that in all other
respects the Lease is ratified and reaffirmed and that all of the terms and
conditions which have been amended or otherwise modified herein will remain and
are in full force and effect in every respect. This Amendment will bind the
heirs, administrators, successors and assigns of the respective parties.
20. Attorneys’ Fees and Costs. Should any party employ an attorney or attorneys
to enforce any of the provisions hereof, or to protect its interest in any
matter arising hereunder, or to recover damages for the breach hereof, the party
prevailing will be entitled to recover from the other party (or parties, as
applicable) all reasonable costs, charges and expenses, including reasonably
attorneys’ fees, and other legal costs, expended or incurred in connection
therewith, before, during and subsequent to any litigation, including
arbitration and appellate proceedings, bankruptcy or similar debtor/creditor
proceedings, and proceedings to enforce any indemnity agreement herein
contained. To the extent that more than one party is liable for attorneys’ fees
pursuant to this provision, such liability shall be joint and several.
21. Counterparts. This Amendment may be executed in multiple counterparts, each
of which shall be deemed an original, and all such counterparts together shall
constitute one and the same Amendment. Photostatic, PDF or facsimile copies of
this Amendment fully executed shall be deemed an original for all purposes, and
the parties hereto waive the “best evidence” rule or any similar law or rule in
any proceeding in which this Amendment shall be presented as evidence.

 

55



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Assignor, Guarantors, Assignee, and Landlord have caused
this Assignment of and Second Amendment to Lease to be executed as of the dates
set forth below.

              WITNESSES:   ASSIGNOR:
 
           
 
          Print Name:       Worldwide Licensing & Merchandising, Inc.,        
a Florida corporation
 
 
      By:    
 
         
 
          Michael G. Harris, President          
Print Name:
           
 
 
 
                Date: October ____, 2011
 
                    GUARANTORS:
 
                                Michael G. Harris         Date: October ____,
2011
 
                                Amy G. Harris         Date: October ____, 2011

[Assignee’s signature page to Assignment of and Second Amendment to Lease]

                  WITNESSES:   ASSIGNEE:             Premier Exhibitions, Inc.,
            a Florida corporation    
 
                             
Print Name:
      By:        
 
 
 
     
 
   
 
      Print name:        
 
         
 
   
 
      Title:         Print Name:                                
 
                        Date: October ____, 2011    

 

56



--------------------------------------------------------------------------------



 



[Landlord’s signature page to Assignment of and Second Amendment to Lease]

                  WITNESSES:   LANDLORD:             George F. Eyde Orlando,
LLC,             a Michigan limited liability company    
 
                             
Print Name:
      By:        
 
 
 
     
 
            George F. Eyde, Member                   Print Name:            
 
 
 
                    Date: October ___, 2011    
 
                WITNESSES:   LANDLORD:             Louis J. Eyde Orlando, LLC,  
          a Michigan limited liability company    
 
                             
Print Name:
               
 
 
 
           
 
      By:        
 
         
 
            Louis J. Eyde, Member                  
Print Name:
               
 
 
 
                    Date: October ___, 2011    

 

57



--------------------------------------------------------------------------------



 



Exhibit B
Acquired Assets subject to Seller’s Purchase Money Security Interest
The following Acquired Assets located at 7316, 7324 & 7324-A International
Drive, Orlando, Florida 32819:
Artifacts

                  Item Number   Item Description   Catalog   Location   1    
Green hat
  TTE   Departure   2    
Oceanic postcard
  TTE   MML   3    
Megantic postcard
  TTE   MML   4    
Megantic postcard
  TTE   MML   5    
Balitc postcard
  TTE   MML   6    
Adriatic postcard
  TTE   MML   7    
Letter to exhbit from Millvina Dean’s family
  TTE   Admiss        
with photo of her holding ticket
      xxxxxx   8    
Big Titanic launch photo
  TTE   Shipyard   9    
Last Sunset large print
  TTE   Boarding   10    
WSL poster reproduction
  TTE   Departure   11    
Red WSL poster reproduction
  TTE   Departure   12    
Southampton to NY travel poster
  TTE   Greeter   13    
Olympic war poster
  TTE   Greeter   14    
Norddeutscher poster
  TTE   Greeter   15    
WSL European to US poster
  TTE   Greeter   16    
US/Canada WSL poster
  TTE   Greeter   17    
WSL travel poster facing left
  TTE   Greeter   18    
WSL travel poster facing right
  TTE   Greeter   19    
WSL info panel
  TTE   Greeter   20    
Departure info panel
  TTE   Departure   21    
Engineering plate XXXIX reproduction
  TTE   Edith   22    
Engineering plate XI reproduction
  TTE   Edith   23    
Lithograph- Olympic at sea
  TTE   Departure   24    
Bow under w ith flares print
  TTE   Officer Hall   25    
Capstan — Cameron’s movie
  TTE   Shipyard   26    
Launch ticket reproduction
  TTE   Shipyard   27    
Large bow photo
  TTE   Shipyard   28    
Pulling the anchor photo
  TTE   Shipyard   29    
Large engine photo
  TTE   Boiler   30    
Boiler photo
  TTE   Shipyard   31    
Screw shaft photo
  TTE   Shipyard   32    
Launch photo
  TTE   Shipyard   33    
WSL travel poster dark wood frame
  TTE   Departure   34    
Cunard travel poster dark wood frame
  TTE   Departure   35    
Thomas Andrew s photo
  TTE   Shipyard   36    
Thomas Andrew s birth cert. reproduction
  TTE   Edith   37    
Ismay big sign
  TTE   Greeter   38    
Pierrie big sign
  TTE   Greeter   39    
Morgan big sign
  TTE   Greeter   40    
Blueprints reproduction
  TTE   Boiler

 

58



--------------------------------------------------------------------------------



 



                  Item Number   Item Description   Catalog   Location   41    
H&W shipbuilder’s sign
  TTE   Greeter   42    
Leaving Southampton photo
  TTE   Departure   43    
HG Lloyd’s photo of Southampton dock
  TTE   Departure   44    
New spaper clippings, return trip
  TTE   Boarding   45    
Mid-sized return trip poster
  TTE   mco office   46    
Big Nomadic photo
  TTE   Boarding   47    
Large return trip poster reproduction
  TTE   Departure   48    
Trunk
  TTE   Departure   49    
Boots — musical
  TTE   Departure   50    
Movie bollard
  TTE   Departure   51    
B-38 photo
  TTE   Edith   52    
B-57 photo
  TTE   Edith   53    
Postcard booklet reproduction
  TTE   Edith   54    
Foreign travel brochures (3) reproduction
  TTE   Boarding   55    
Bitumastic advert. Reproduction
  TTE   Edith   56    
Engineering cutaway reproduction
  TTE   Edith   57    
Advert cutaw ay
  TTE   Edith   58    
Captain’s uniform w /hat
  TTE   Edith        
Revealed
      xxxxxx   59    
Smoking room photo
  TTE   1st class hall   60    
Vinolia ad reproduction
  TTE   Edith   61    
Typing receipt reproduction
  TTE   LOB   62    
Thayer A La Carte receipt reproduction
  TTE   LOB   63    
Purser receipt reproduction
  TTE   LOB   64    
Turkish bath receipt reproduction
  TTE   LOB   65    
B-64 photo
  TTE   Edith   66    
Cross section of Titanic
  TTE   Edith   67    
Furnace, boiler, postcard reproductions
  TTE   Boiler   68    
Lifts, davits ad reproductions
  TTE   Edith   69    
Litosilo ad reproduction
  TTE   Edith   70    
First class cabin photo, large
  TTE   Edith   71    
Gym photo
  TTE   Edith   72    
Recreation silk sign
  TTE   Edith   73    
Ticket book
  TTE   Departure   74    
London Times return voyage ad
  TTE   Boarding   75    
Boston Evening Transcript return trip ad
  TTE   Boarding   76    
3rd class common room photo
  TTE   1st class hall   77    
1st class dining photo
  TTE   1st class hall   78    
2nd class dining photo
  TTE   1st class hall   79    
Turkish bath photo
  TTE   Edith   80    
Pool photo
  TTE   Edith

 

59



--------------------------------------------------------------------------------



 



                  Item Number   Item Description   Catalog   Location   81    
Third class cabin photo
  TTE   Edith   82    
Second class ad booklet reproduction
  TTE   Edith   83    
Second class cabin photo
  TTE   mco office   84    
People w all (18 photos)
  TTE   Edith   85    
Passenger list with Cpt. Smith as Commander
  TTE   LOB   86    
Scotland Road silk sign
  TTE   3rd class hall   87    
Verandah Café photo
  TTE   Verandah   88    
Movie- Third class tickets (2)
  TTE   3rd class hall   89    
Foundering of Titanic sign
  TTE   Aftermath   90    
Sinking with flare picture
  TTE   MML   91    
Collision picture
  TTE   MML   92    
E deck sign movie
  TTE   1st class hall   93    
D deck sign movie
  TTE   3rd class hall   94    
Flat Calm sign with typo
  TTE   Aftermath   95    
Eva Hart photo
  TTE   mco office   96    
Movie crate silk sign
  TTE   Cargo   97    
Bride at work photo
  TTE   Aftermath   98    
Watertight door photo
  TTE   Boiler   99    
Color berg photo
  TTE   Aftermath   100    
Black and white photo reproduction
  TTE   Aftermath   101    
Black and white photo reproduction
  TTE   Aftermath   102    
Watertight door panel — movie
  TTE   Bridge   103    
Calling for help silk sign
  TTE   Aftermath   104    
Lifeboats picture
  TTE   MML   105    
Breaking picture
  TTE   MML   106    
Bow under picture
  TTE   MML   107    
Reconstruction picture
  TTE   MML   108    
NY Times 16 April 1912
  TTE   Aftermath   109    
Statue of Liberty image
  TTE   Aftermath   110    
Some other hand sign
  TTE   Aftermath   111    
Newsboy photo
  TTE   Aftermath   112    
Central Canada Citizen
  TTE   Aftermath   113    
Big Southampton Engineer’s memorial photo
  TTE   Aftermath   114    
Ft. Wayne New s 15 April 1912
  TTE   Aftermath   115    
Chicago Daily Tribue 17 April 1912
  TTE   Aftermath   116    
Conservation Miracle sign
  TTE   Dive   117    
Rusticle photo
  TTE   Dive   118    
Conserving photo
  TTE   Dive   119    
Artifact recovery sign
  TTE   Dive   120    
Nadir photo
  TTE   Dive

 

60



--------------------------------------------------------------------------------



 



                  Item Number   Item Description   Catalog   Location   121    
Nautile photo
  TTE   Dive   122    
Dishes photo
  TTE   Dive   123    
Bow photo
  TTE   Dive   124    
Map
  TTE   Dive   125    
Dive 2000 large photo
  TTE   Dive   126    
Dive 2000 large photo
  TTE   Dive   127    
Dive 2000 large photo
  TTE   Dive   128    
Dive 2000 large photo
  TTE   Dive   129    
Dive 2000 large photo
  TTE   Dive   130    
Dive 2000 large photo
  TTE   Dive   131    
Bow model
  TTE   Dive   132    
Press kit photos (6)
  TTE   MML   133    
Press kit photos (6)
  TTE   MML   134    
Anatoly photo and bio
  TTE   Dive   135    
Presentation of plaque photo
  TTE   Dive   136    
Mike and Sebastian with Diane Sawyer
  TTE   Dive   137    
Titanica production photo-anatoly
  TTE   Dive   138    
Leo’s costume reproduction
  TTE   MML   139    
2 large photos — movie (flying, moment)
  TTE   MML   140    
Jesus, Civil War, Titanic sign
  TTE   mco office        
Club 24 June 1980
      xxxxxx   142    
Postal cover Woody stamp reproduction
  TTE   LOB   143    
Ralph White 9x14 photos (17)
  TTE   Dive   144    
Ralph White large photo
  TTE   Dive   145    
Ralph White title page photo
  TTE   Dive   146    
Winnie Trout photos oval (2)
  TTE   mco office   147    
1997 expedition raising hull packet (ink drawing,
  TTE   mco office        
photo w /hull section marked, patch and co-
      xxxxxx        
ordinates, 2 letters
      xxxxxx   148    
Lifeboat 14 towing photo
  TTE   mco office   149    
Minia photo
  TTE   Aftermath   150    
Stevensgraph Titanic reproduction
  TTE   LOB   151    
Marconi olympic vs carpathia
  TTE   Aftermath   152    
Marconi olympic vs carpathia
  TTE   Aftermath   153    
Marconi olympic vs carpathia
  TTE   Aftermath   154    
Marconi olympic vs carpathia
  TTE   Aftermath   155    
3 recovery photos from Halifax
  TTE   Storage   156    
Molly photo
  TTE   Aftermath   157    
Copy of first class menu Titanic 14 April 1912
  TTE   MML   158    
canopic menu
  TTE   Verandah   159    
blue/white 2nd class saucer
  TTE   Verandah   160    
11/2/11 majestic menu
  TTE   Verandah

 

61



--------------------------------------------------------------------------------



 



                  Item Number   Item Description   Catalog   Location   161    
4/2 menu reproduction
  TTE   Verandah   162    
4/12 menu reproduction
  TTE   Verandah   163    
1/3/10 adriatic menu
  TTE   Verandah   164    
12/29/09 adriatic menu
  TTE   Verandah   165    
1st class dinner plate
  TTE   Verandah   166    
Olympic new el post grand staircase panel
  TTE   MML   167    
St Louis Republican
  TTE   Verandah   168    
Daily Mirror 16 april 1912
  TTE   Aftermath   169    
Daily Mirror 17 april 1912
  TTE   Aftermath   170    
silk w all murals (45) exhibition and photos
  TTE   Aftermath   171    
Richmond april 26, 1912 new spaper
  TTE   Verandah   172    
time sept 23, 1985
  TTE   mco office   173    
time aug 3, 1987
  TTE   mco office   174    
newsweek sept. 16, 1985
  TTE   mco office   175    
time nov. 2, 1987
  TTE   mco office   176    
time sept. 16, 1985
  TTE   mco office   177    
people wkly march 16, 1998 (2)
  TTE   mco office   178    
seaport winter 1986
  TTE   mco office   179    
memories feb/mar 1989
  TTE   mco office   180    
le point sept 22, 1985
  TTE   mco office   181    
us news aug. 11, 1986
  TTE   mco office   182    
newsweek sept. 23, 1985
  TTE   mco office   183    
discover jan. 1988
  TTE   mco office   184    
People wkly aug. 20, 1998
  TTE   mco office   185    
fl television magazine tampa oct. 25, 1987 (4)
  TTE   mco office   186    
time july 21, 1997
  TTE   mco office   187    
Life June 1997
  TTE   mco office   188    
Seafaring tow n silk sign
  TTE   mco office   189    
Murdoch quote sign
  TTE   Boarding   190    
crystal reproduction w sl vase
  TTE   Boiler   191    
crystal reproduction goblets (2)
  TTE   Tea Room   192    
Jack Steward note w /woman and cat photo repro
  TTE   Tea Room

 

62



--------------------------------------------------------------------------------



 



Office Furniture & Machines
File Cabinets (10)
Desk (6)
Phone System
Refrigerator w/ice maker
Cloth Stacking Chairs (15)
Conference Table
Store Fixtures & Exhibit Cases
Cash Safe
Gift Shop Display Fixtures
Cash wrap unit
Custom Armoire (2)
Artifact Display Cases (32)
Dinner show banquet chairs (100)
Dinner show 72” tables (25)
Actors Green Room
Mini Grand Stair Dom
Wine Cooler Refrigerator
Gift shop Bags Sm- Med- Lg-X Lg
Computers
(2) POS Computers (2)
QuickBooks POS licenses
Computer (5)
Audio / Visual Equipment
DVD Players (6)
TV Monitors (9) Plasmas
TV Monitors (3)
Audio, Video, sound scapes, product
Queline & Ismay Video
Lighting, Show Control, Production
TV Racks (3)
Machinery & Equipment
High Lift
Emergency battery backup Exit signs
Fire Extinguishers (13)

 

63



--------------------------------------------------------------------------------



 



Pallet Jack
Signs
8x8 (12mm)motion Video (deposit)
Parking Lot Sign
Props & Thematic Staging
Framed poster (lobby)
Entry Wood Doors & auto Trigger
Theater Podium & Ticket light
Ships rail Theater
Faux Ismay Bookshelf & Blue Print
16’ Fiberglass Propeller
Marconi radio room
Veranda Café
Cargo hold Renault
Water tight door indicator Movie
Ship’s Wheel / Telemotors
Starry Night Curtain
Acrylic Memorial Wall & light trig.
8’ Shipwreck Model (in case)
Grand Staircase & Titanic Cherub
First Class Parlor Suite — Complete
Boiler Room
1910 Original Ticket booth-Departure
Gantry — Departure
Iceberg
Starry Night & Lazer
Wood Gate (Departure)
Giant Wall Map
Water Tight Door
Boarding Ship’s Door
Cargo Fog Machine, timer, trigger
Cargo Boxes

 

64



--------------------------------------------------------------------------------



 



Gangway
First Class Doors
Shipyard Warehouse doors green
20’ Titanic Photo Muriel Shipyard
Ballard Shipyard Titanic Movie
Shipyard Iron windows
Leasehold Improvements (may insure to benefit of Landlord)
DNA Custom Flooring & Paint
Palm Harbor Electric
Sheet Metal Starry Night HVAC
Pinnacle Fire Sprinkler
William Stone (dry wall)
Bathrooms remodel & Fixtures
Carpet Brokers
Access Door & Glass
Wizards
Security System
Exterior Titanic Mural
Framing, Woodwork
Foam Ceiling
Awnings
Exterior Speakers JBL
Grand Stair Dog Hatch & Motor
Intellectual Property Rights
All of Seller’s right, title in interest in and to the name “Titanic the
Experience” and the related websites of Seller.

 

65



--------------------------------------------------------------------------------



 



Exhibit C
Purchase Price Allocation
Buyer and Seller agree that the Purchase Price of $1,520,000 shall be allocated
pursuant to Section 9(a) of the Agreement and as follows:
$775,000 shall be allocated amongst the Acquired Assets as “Class V” assets per
the Code;
$25,000 shall be allocated to the non-compete provision in Section 11 of the
Agreement as a “Class VI” asset per the Code; and
$720,000 shall be allocated to goodwill as a Class “VII” asset per the Code.

 

66